CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY “[*]”.
CONFIDENTIAL INFORMATION OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

EXHIBIT 10.1

 

LICENSE AND SUPPLY AGREEMENT

 

THIS LICENSE AND SUPPLY AGREEMENT is entered into as of the Effective Date (as
that term is defined in Section 1.23) by and between BASF Aktiengesellschaft, a
corporation organized under the laws of Germany and having its principal offices
at 67056 Ludwigshafen, Germany (“BASF”) and AMVAC Chemical Corporation, a
corporation organized under the laws of California, United States of America and
having its principal offices at 4695 MacArthur Court, Suite 1250, Newport Beach,
CA 92660 United States of America (“AMVAC”). Each of BASF and AMVAC shall be
referred to individually as a “Party” and collectively as the “Parties.”

 

W I T N E S S E T H

 

WHEREAS, BASF discovered the Compound (as that term is defined in Section 1.16)
as well as certain proprietary and confidential know-how relating thereto, and
is in the late stages of developing the Compound as a post-emergent grass and
broadleaf herbicide;

 

WHEREAS, during [*], BASF permitted AMVAC and others to evaluate potential
commercialization opportunities with respect to use of the Compound in corn in
the United States of America, its territories and possessions (the “US”) and
Canada;

 

WHEREAS, AMVAC desires to expand its corn herbicide portfolio and to develop
further and obtain registrations for the Compound for use in corn in the US and
Canada (together with the US, the “Territory”) in return for certain exclusive
and nonexclusive commercialization rights and BASF is willing to grant AMVAC
such rights;

 

WHEREAS, the Parties entered into a Letter of Intent dated [*], as amended (the
“LOI”), pursuant to which BASF granted AMVAC a [*] patent and know-how license
in order to enable AMVAC to undertake development activities with respect to the
Compound in the Territory and, subject to certain provisos, AMVAC agreed to pay
the so-called “fee for service” fees to the US’s Environmental Protection Agency
(the “EPA”) in order to avoid potentially adverse developments in the
registration process for the Compound in the US;

 

WHEREAS, the Parties agreed in Section 1 of the LOI to negotiate exclusively
with one another in good faith during the Interim Term (as that term is defined
in the LOI) with respect to the terms and conditions of a license and supply
agreement under which BASF would, among other things, grant to AMVAC certain
rights in the Territory with respect to the [*] Patent (as that term is defined
in Section 1.22) and BASF proprietary intellectual property related to the
Compound and AMVAC would, among other things, obtain registrations in the
Territory for the Compound TGAI (as that term is defined in Section 1.18) and
end-use products containing such Compound TGAI as an herbicidal active
ingredient for use in corn in the Territory; and

 

WHEREAS, the Parties desire to set forth in this instrument the terms and
conditions of said license and supply agreement.

 

NOW, THEREFORE, in consideration of the premises as well as the representations,
warranties, covenants and agreements hereinafter set forth and intending to be
legally bound, the Parties agree as follows:

 

Page 1 of 30



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

 

Unless the context otherwise requires, the capitalized terms defined below shall
have the meanings specified and any term referred to in the singular shall be
deemed to include the plural and vice versa as the context requires:

 

1.1 “Access Fee” refers to those fees calculated in accordance with (i) the
Additional Data, Additional Initial Registration Work Data, and New Study Data
compensation formula set forth in Schedule 1.1 (the “Data Depreciation Formula”)
and (ii) the New Study Data compensation formula set forth in Schedule 1.1 (the
“Data Compensation Formula”).

 

1.2 “Additional Development Work” means (i) any Interim Term Development Work
(as that term is defined in the LOI) completed prior to the Effective Date and
(ii) any study or other development work (a) conducted by or on behalf of AMVAC
with respect to the Compound TGAI or the Solo Product on or after the Effective
Date including, without limitation, Interim Term Development Work which
continues during the Term, (b) required by the EPA or PMRA in order to file for
and obtain the Initial Registrations including, without limitation, those
biology studies, accumulation studies, and Product formulation development work
to which Schedule 1.2 refers, and (c) the aggregate costs for which do not
exceed [*].

 

1.3 “Additional Data” means any data resulting from Additional Development Work.
For the avoidance of doubt, Interim Term Data (as that term is defined in the
LOI) existing as of the Effective Date shall be deemed Additional Data for
purposes of this Agreement.

 

1.4 “Affiliate” means any Person which controls (as hereinafter defined), is
controlled by or is under common control with a Party, by way of direct or
indirect ownership of more than fifty percent (>50%) of the voting stock or the
equity thereof, as the case may be. For purposes of this Section 1.4,
“controlling,” “controlled” and “control” mean the power to direct or influence
the management and policies of the Party in question, whether through the
ownership of voting securities, by contract or otherwise.

 

1.5 “Agreement” means this instrument.

 

1.6 “AMVAC Confidential Information” means (i) AMVAC Development Work (as that
term is defined in Section 2.1(A)) and (ii) AMVAC Data (as that term is defined
in Section 2.4(A)(iii)(c)).

 

1.7 “Applicable Law” means any law, statute, regulation and ordinance of any
Governmental Authority having jurisdiction over or related to any Registration,
the Compound TGAI, any Product, or BASF Know-How, Information and Data in the
Territory.

 

1.8 “Applicable Permit” means any waiver, exemption, variance, permit,
authorization, license or similar approval required to be obtained or maintained
under any Applicable Law.

 

1.9 “BASF Confidential Information” means (i) BASF Know, How, Information and
Data, (ii) Joint Additional Initial Registration Work and Joint Additional
Initial Registration Work Data (as those terms are defined in Section
2.4(A)(i)), and (iii) Joint New Studies, Joint New Study Data, BASF New Studies,
and BASF New Study Data (as those terms are defined in Section 2.4(A)(ii)).

 

1.10 “BASF Know-How, Information and Data” means that certain BASF formulation
know-how and information with respect to each of the Compound TGAI, BASF
Products, and the Solo Product to which Schedule 1.10 refers, as well as the
BASF Study Data, in existence as of the Effective Date, the

 

Page 2 of 30



--------------------------------------------------------------------------------

1.11 “BASF Patents” means those BASF patents and patent applications listed in
Schedule 1.11 and all divisionals, reissues, reexaminations, term extensions,
continuations and continuations-in-part thereof.

 

1.12 “BASF Products” means each [*] (i) which contains as its only active
ingredients Compound TGAI and that compound commonly referred to as [*] and (a)
for the US, has [*] use rate or such lower use rate to which BASF consents in
writing or (b) for Canada, has [*] or such lower use rate to which BASF consents
in writing or (ii) which contains as its active ingredients Compound TGAI and
[*], at least one of which is proprietary to BASF and (y) for the US, has [*] or
such lower use rate to which BASF consents in writing or (z) for Canada, has [*]
or such lower use rate to which BASF consents in writing.

 

1.13 “BASF Study Data” means only those data which results from studies that (i)
were initiated by or on behalf of BASF with respect to the Compound TGAI and/or
any Product prior to commencement of the Interim Term and (ii) are required by
the EPA or PMRA in order to file for and obtain a Registration(s) for the
Compound TGAI. For the avoidance of doubt, all BASF Study Data is identified in
Schedule 1.13.

 

1.14 “Cite” means (i) with respect to AMVAC, it shall be granted a letter of
access, letter of authorization or other similar right in order to enable it to
reference or cite to the BASF Information, Know-How and Data or, if directly
referencing or citing to the BASF Know-How, Information and Data is not possible
for either regulatory or legal reasons, BASF shall enter into any and all
documents necessary to put AMVAC in the position as if such direct referencing
or citation were possible and (ii) with respect to BASF, it shall be granted a
letter of access, letter of authorization or other similar right in order to
enable it to reference or cite to the Additional Data, Additional Initial
Registration Work Data (as that term is defined in Section 2.4(A)(i)), and New
Study Data (as that term is defined in Section 2.4(A)(ii)) or, if directly
referencing or citing to the Additional Data, Additional Initial Registration
Work Data, and/or New Study Data is not possible for either regulatory or legal
reasons, AMVAC shall enter into any and all documents necessary to put BASF in
the position as if such direct referencing or citation were possible.

 

1.15 “Commercialization” means the date on which AMVAC, either directly or
through any third party, commences its first sales of any Product in the
Territory pursuant to a Registration or [*], whichever occurs first.

 

1.16 “Compound” means BASF’s proprietary 670H compound (including any optical
isomer thereof) which exhibits [*] activity, the chemical name and structural
formula for which are set forth in Schedule 1.16.

 

1.17 “Compound Price” means those prices for Compound TGAI to which Section 5.5
refers.

 

1.18 “Compound TGAI” means that form of Compound technical grade of active
ingredient which meets the Specifications.

 

1.19 “Confidentiality Agreement” means that confidentiality agreement, effective
January 7, 2004, by and between the Parties.

 

1.20 “Contract Year” means, for the first contract year, the period commencing
on the Effective Date and expiring [*] and, for the second and subsequent
contract years during the Term, the twelve (12) month period commencing on [*]
and each anniversary thereof, respectively.

 

1.21 “Covered Products” means the Solo Product and BASF Products.

 

1.22 [*].

 

1.23 “Effective Date” means the date on which AMVAC receives written notice from
BASF that there is Resolution.

 

Page 3 of 30



--------------------------------------------------------------------------------

1.24 “Exclusive” means that, for the duration of the Initial Term and, if
applicable, the Extended Term, the Party granting the right or license in
question would neither retain for itself the rights granted to the other Party
nor grant such rights to any Person.

 

1.25 “Extended Term” shall have the meaning ascribed to it in Section 10.1.

 

1.26 “Field” means use as a [*] only.

 

1.27 “Governmental Authority” means any governmental department, commission,
board, bureau, agency, court or other instrumentality of any supranational
organization of sovereign states, country, state, province, territory,
commonwealth, municipality or other political subdivision thereof.

 

1.28 “Initial Registrations” means (i) the initial Registration in the US for
the Compound TGAI or the Solo Product, whichever occurs first and (ii) the
initial Registration in Canada for the Compound TGAI or the Solo Product,
whichever occurs first.

 

1.29 “Initial Term” shall have the meaning ascribed to it in Section 10.1.

 

1.30 “Invention” means any and all developments, modifications, discoveries, and
inventions, whether patentable or not, made by or on behalf of AMVAC with
respect to, related to, derived from, based on, or comprising in any way,
whether directly or indirectly and whether in whole or in part, the [*] Patent
or any BASF Patent, BASF Know-How, Information and Data, Additional Data,
Additional Initial Registration Work Data, Joint Additional Initial Registration
Work Data, New Study Data, or Joint New Study Data.

 

1.31 “[*]” means [*], a company organized under the laws of [*].

 

1.32 “Non-Exclusive” means that, for the duration of the Initial Term and, if
applicable, the Extended Term, the Party granting the right or license in
question retains for itself the rights granted to the other Party as well as the
right to grant such rights to any Person.

 

1.33 “Other Product” means any [*] coformulation, other than a BASF Product,
which contains the Compound TGAI and [*], none of which are proprietary to BASF
and (i) for the US, has [*] use rate or such lower use rate to which BASF
consents in writing or (ii) for Canada, has [*] use rate or such lower use rate
to which BASF consents in writing.

 

1.34 “[*] Products Royalty” shall have the meaning ascribed to it in Section
5.6(B).

 

1.35 “Person” means, other than a Party, any individual, corporation,
partnership, association, trust or other entity or organization including,
without limitation, any Governmental Authority.

 

1.36 “PMRA” means Canada’s Pest Management Regulatory Agency.

 

1.37 “Products” means BASF Products, the Solo Product, and Other Products.

 

1.38 “Register” or “Registration” means the Initial Registrations and any
registration, registration change, or re-registration as well as the maintenance
or renewal of any such registration or re-registration which is required by EPA
or PMRA in order to offer for sale, sell, promote, and/or distribute in the US
or Canada, respectively, the Compound TGAI or any Product for use in the Field
only.

 

1.39 “Registration Fees” means the so-called “fee for service” fees that the EPA
and/or PMRA charges to either Party in connection with any Registration of the
Compound TGAI and/or any Product plus interest, if any.

 

1.40 “Resolution” means [*].

 

Page 4 of 30



--------------------------------------------------------------------------------

1.41 [*].

 

1.42 “Shared Gross Profit for [*] Products” shall have the meaning ascribed to
in Section 5.6(A).

 

1.43 “Solo Product” means that post-emergent corn herbicide formulation which
contains the Compound TGAI as the sole herbicidal active ingredient, meets the
Specifications, and (i) for the US, has [*] use rate or such lower use rate to
which BASF consents in writing or (ii) for Canada, has [*] use rate or such
lower use rate to which BASF consents in writing.

 

1.44 “Specifications” means (i) the specifications for Compound TGAI and (ii)
the specifications for the Solo Product, as the context dictates, which are set
forth in Schedule 1.44.

 

1.45 “Term” shall have the meaning ascribed to it in Section 10.1.

 

Unless otherwise indicated to the contrary in this Agreement by the context or
use thereof: (i) words importing the masculine gender shall also include the
feminine and neutral genders, and vice versa; and (ii) words importing the
singular shall also include the plural, and vice versa.

 

ARTICLE II

LICENSES

 

2.1 Grants.

 

A. AMVAC Development Work, Registrations and Formulations. For the duration of
the [*] and subject to the terms and conditions of this Agreement, BASF grants
to AMVAC a (i) [*] sublicense, without the right to grant a sublicense to any
Person, under the [*] Patent and (ii) [*] license, without the right to grant a
sublicense to any Person, to use and Cite to the BASF Know-How, Information and
Data, and under the BASF Patents for the exclusive purposes of AMVAC:

 

(a) undertaking Additional Development Work, Additional Initial Registration
Work (as that term is defined in Section 2.4(A)(i)), Joint Additional Initial
Registration Work, New Studies (as that term is defined in Section 2.4(A)(ii)),
and Joint New Studies (collectively, “AMVAC Development Work”) in the Field in
the Territory;

 

(b) obtaining in AMVAC’s name Registrations ;and

 

(c) formulating or having formulated, in the Territory only, Products.

 

B. Commercialization. For the duration of the [*] and subject to the terms and
conditions of this Agreement, BASF grants to AMVAC a (i) [*] sublicense, without
the right to grant a sublicense to any Person, under the [*] Patent and (ii) [*]
license, without the right to grant a sublicense to any Person, to use and Cite
to the BASF Know-How, Information and Data and under the BASF Patents for the
exclusive purpose of AMVAC offering for sale, selling, promoting, and
distributing Products in the Field in the Territory only. In consideration of
the Exclusive nature of the license granted to AMVAC in this Section 2.1(B) (but
subject to the provisions of Schedule 10.1) and the obligations assumed by AMVAC
under the LOI and pursuant to Section 2.4(A)(i), (a) BASF agrees that it shall
not offer for sale, sell, promote, or distribute in the Territory prior to [*]
any product containing any [*] active ingredient which is proprietary to BASF
and, as of the Effective Date, not registered by BASF for use in the Field,
provided that the foregoing obligation shall not apply to any Acquired Product
(as hereinafter defined) and (b) AMVAC agrees that it shall not offer for sale,
sell, promote, or distribute in the Territory during the [*] any product
including, without limitation, any Acquired Product, but excluding Products,
containing any [*] active ingredient which product is, as of the Effective Date,
neither registered nor promoted, distributed, or marketed by AMVAC for use in
the Field; provided, however, that if an Acquired Product becomes part of the
AMVAC product portfolio during the Term, AMVAC shall have the right, but not the
obligation, to dispose of such Acquired Product to a non-

 

Page 5 of 30



--------------------------------------------------------------------------------

Affiliate Person within six (6) months of AMVAC’s acquisition of the Acquired
Product in question. For purposes of this Section 2.1(B), “Acquired Product”
means any product acquired by BASF or AMVAC, as the case may be, and/or any
Affiliate thereof after the Effective Date, whether acquired as a result of a
merger, reorganization, purchase of stock or assets, or by virtue of a licensing
or other similar transaction, in each case with a bona fide, non-Affiliate
Person.

 

2.2 [Intentionally Omitted].

 

2.3 No Additional License. For the avoidance of doubt, AMVAC acknowledges and
agrees that all rights in and to the BASF Study Data is or shall vest
exclusively in BASF or its designee(s) and that except for the licenses granted
to AMVAC under Section 2.1, no right or license, either express or implied,
under the BASF Study Data or any patent, copyright, trade secret, know-how or
other intellectual property right of BASF or any Affiliate thereof is granted to
AMVAC under this Agreement or otherwise.

 

2.4 Responsibility, Cost and Ownership.

 

A. Development Work and Registrations.

 

(i) Additional Development Work, Additional Initial Registration Work, Joint
Additional Initial Registration Work, and Registrations. During the Term, AMVAC
shall undertake diligently and shall have exclusive responsibility for (i)
obtaining and maintaining all Registrations within the Territory at its sole
cost and expense, subject to the remaining provisions of this Section 2.4(A),
and (ii) performing all Additional Development Work at its sole cost and
expense. Notwithstanding the foregoing, if the cost to obtain the Initial
Registrations in both countries of the Territory exceeds, in the aggregate, [*]
(such actual, out-of-pocket, costs for the Initial Registrations exceeding [*]
referred to herein as the “Additional Initial Registration Costs”), such
Additional Development Work necessary to obtain the Initial Registrations shall
be deemed “Additional Initial Registration Work” or “AIRW”. AMVAC shall promptly
notify BASF of all Additional Initial Registration Work and if the Parties
decide to jointly conduct such AIRW (“Joint Additional Initial Registration
Work” or “JAIRW”), the Parties will (x) cooperate in conducting the JAIRW, (y)
share equally the Additional Initial Registration Costs for such JAIRW, (z)
jointly own the results of such JAIRW (the “Joint Additional Initial
Registration Work Data” or “JAIRW Data”) but, for the duration of the Term, use
such JAIRW Data subject to the terms and conditions of this Agreement; provided,
however, that payment by BASF of its [*] of the aggregated Additional Initial
Registration Costs for such JAIRW shall be made via deduction, of an amount
equal to [*] of such aggregated Additional Initial Registration Costs, from the
Shared Gross Profit for [*] Products and [*] Products Royalty for [*] during
which a Shared Gross Profit for [*] Products and/or [*] Products Royalty occurs
(the “Additional Initial Registration Costs Deduction” or “AIRCD”); and
provided, further, that in the event that the aggregate amount of the Shared
Gross Profit for [*] Products and [*] Products Royalty for [*] is insufficient
to cover the AIRCD in question, the Parties agree that the remaining amount of
such AIRCD shall be made via deduction of an amount equal to [*] thereof from
the Shared Gross Profit for [*] Products and [*] Products Royalty for each of
the immediately [*] during which a Shared Gross Profit for [*] Products and/or
[*] Products Royalty occurs; and provided, finally, that if after such [*]
period BASF still owes any portion of the AIRCD in question it shall make a lump
sum payment to AMVAC equal to [*]. If BASF decides not to participate in the
cost and/ or performance of any given AIRW, AMVAC agrees to use commercially
reasonable efforts to conduct such AIRW (and to promptly advise BASF if AMVAC
intends to not conduct the AIRW in question) and AMVAC shall have the right,
subject to the terms and conditions of this Agreement including, without
limitation, the provisions of this Section 2.4(A) and Section 10.2(A), to
conduct such AIRW at its sole cost and expense and, subject to the provisions of
this Section 2.4(A), the applicable provisions of Section 10.3, BASF’s
proprietary rights in and to the BASF Patents, BASF Know-How, Information and
Data, and any other intellectual property of BASF or any of its Affiliates, all
rights in and to the results of such AIRW (the “Additional Initial Registration
Work Data” or “AIRW Data”) shall vest exclusively in AMVAC or its designee(s).
AMVAC shall have the right, subject to the terms and conditions of this
Agreement including, without limitation, the provisions

 

Page 6 of 30



--------------------------------------------------------------------------------

of this Section 2.4(A), to use such AIRW Data in the Field in the Territory.
Notwithstanding the licenses granted to BASF with respect to AIRW Data pursuant
to Section 2.4(C), if subsequent to BASF’s decision to not fund any given
Additional Initial Registration Work BASF desires to become a joint owner of any
AIRW Data, it shall reimburse AMVAC in accordance with the provisions of the
Data Depreciation Formula and, upon making the payment calculated according to
such Data Depreciation Formula, (i) the AIRW Data in question shall be deemed
JAIRW Data, (ii) the Additional Initial Registration Work from which the JAIRW
Data in question resulted shall be deemed JAIRW, and (iii) AMVAC shall execute
such documents as are reasonably required under Applicable Law to vest in BASF
its ownership interest, rights, and title in and to the JAIRW Data in question.
For the avoidance of doubt, the Parties agree that the Registration Fees shall
not count toward the Additional Initial Registration Costs. Subject to the
provisions of this Section 2.4(A), the applicable provisions of Sections 10.1
and 10.3, BASF’s proprietary rights in and to the BASF Patents, BASF Know-How,
Information and Data, and any other intellectual property of BASF or any of its
Affiliates, all rights in and to Additional Data and Registrations shall vest
exclusively in AMVAC or its designee(s).

 

(ii) New Studies and [*] New Studies. If any Governmental Authority in the
Territory requests that AMVAC, or if AMVAC is required by any Governmental
Authority in the Territory to, conduct any new or additional studies to permit
Registration (other than the Initial Registrations) or maintain any Registration
(including the Initial Registrations) of Compound TGAI or any Products (each
such new or additional study, a “New Study”), AMVAC shall promptly provide
notice thereof to BASF. If any Governmental Authority requests that BASF, or if
BASF is required by any Governmental Authority to, conduct any study related to
the Compound BASF may, but is not obligated to, notify AMVAC of the same and
offer it an opportunity to participate in the cost and/or performance thereof as
hereinafter provided (each such study, a “BASF New Study”). If the Parties
decide to [*] conduct any New Study or BASF New Study (each, a “[*] New Study”),
the Parties will (i) cooperate in conducting the [*] New Study, (ii) share [*]
the total actual out-of-pocket costs therefor, (iii) [*] own the results of such
[*] New Study (the “[*] New Study Data”) but, for the duration of the Term, use
such [*] Study Data subject to the terms and conditions of this Agreement. If
BASF decides not to participate in the cost and/or performance of any given New
Study, AMVAC agrees to use commercially reasonable efforts to conduct such New
Study (and to promptly advise BASF if AMVAC intends to not conduct the New Study
in question) and AMVAC shall have the right, subject to the terms and conditions
of this Agreement including, without limitation, the provisions of this Section
2.4(A) and Section 10.2(A), to conduct such New Study [*] and, subject to the
provisions of this Section 2.4(A), the applicable provisions of Section 10.3,
BASF’s proprietary rights in and to the BASF Patents, BASF Know-How, Information
and Data, and any other intellectual property of BASF or any of its Affiliates,
all rights in and to the results of such New Study (the “New Study Data”) shall
vest [*] in AMVAC or its designee(s). AMVAC shall have the right, subject to the
terms and conditions of this Agreement including, without limitation, the
provisions of this Section 2.4(A), to use such New Study Data in the Field in
the Territory. Notwithstanding the licenses granted to BASF with respect to New
Study Data pursuant to Section 2.4(C), if subsequent to BASF’s decision to not
fund any given New Study BASF desires to become a [*] of any New Study Data, it
shall reimburse AMVAC in accordance with the provisions of the Data Depreciation
Formula and, upon making the payment calculated according to such Data
Depreciation Formula, (i) the New Study Data in question shall be deemed [*] New
Study Data, (ii) the New Study from which the New Study Data in question
resulted shall be deemed a [*] New Study, and (iii) AMVAC shall execute such
documents as are reasonably required under Applicable Law to vest in BASF its
ownership interest, rights, and title in and to the [*] New Study Data. For the
avoidance of doubt, if AMVAC decides not to participate in the performance of
any given BASF New Study, BASF shall have the right to conduct such BASF New
Study [*] and all rights in and to the results of such BASF New Study (the “BASF
New Study Data”) shall vest [*] in BASF or its designee(s). Subsequent to
AMVAC’s decision to not fund any given BASF New Study, AMVAC may become a [*] of
any BASF New Study Data upon AMVAC reimbursing BASF in an amount to be mutually
agreed for such BASF New Study, provided that such amount shall in no event
exceed [*] of BASF’s actual out-of-pocket costs to conduct such BASF New Study.
Upon AMVAC’s payment of such mutually agreed

 

Page 7 of 30



--------------------------------------------------------------------------------

amount, (i) the BASF New Study Data in question shall be deemed [*] New Study
Data, (ii) the BASF New Study from which the BASF New Study Data in question
resulted shall be deemed a [*] New Study, and (iii) BASF shall execute such
documents as are reasonably required under Applicable Law to vest in AMVAC its
ownership interest, rights, and title in and to the [*] New Study Data.

 

(iii) AMVAC Data Obligations. The Parties acknowledge and agree that:

 

(a) notwithstanding the provisions of Section 2.4(A)(i) and (ii), AMVAC shall
not have the right to undertake any development work with respect to the
Compound TGAI or any Product including, without limitation, AMVAC Development
Work unless (1) Registration of the Compound TGAI or such Product will not be
granted or continued by EPA or PMRA if the AMVAC Development Work in question is
not performed or (2) AMVAC obtains the prior written consent of BASF, not to be
unreasonably withheld or delayed, if such AMVAC Development Work would not meet
the criteria set forth in the preceding clause (1);

 

(b) notwithstanding the provisions of Section 2.4(A)(i) and (ii), AMVAC shall
obtain BASF’s prior written approval, not to be unreasonably withheld or
delayed, of each protocol for AMVAC Development Work prior to commencement
thereof;

 

(c) AMVAC shall not withdraw any Additional Data, Additional Initial
Registration Work Data, Joint Additional Initial Registration Work Data, Joint
New Study Data, or New Study Data (collectively, the “AMVAC Data”) once the same
is submitted to EPA and/or PMRA without the prior written consent of BASF;

 

(d) BASF shall have the right to review any and all AMVAC Data prior to AMVAC’s
submission thereof to EPA, PMRA, or any other Governmental Authority in or
outside the Territory upon request to AMVAC, and

 

(e) BASF shall have the right to review any and all correspondence by or on
behalf of AMVAC with, and responses by or on behalf of AMVAC to any inquiry of,
EPA, PMRA and any other Governmental Authority in or outside the Territory with
respect to the Compound TGAI or any Product prior to AMVAC’s submission of such
correspondence or response thereto.

 

B. Initial Registrations. AMVAC agrees to use all commercially reasonable
efforts to obtain the Initial Registrations by [*].

 

C. BASF’s Access to Additional Data, Additional Initial Registration Work Data,
and New Study Data.

 

(i) Outside the Territory. AMVAC hereby grants to BASF a [*] (subject to the
provisions of this Agreement), [*] license, without the right to grant any
sublicense other than as expressly set forth in clause (iii) below, in and
outside the Field, outside the Territory, to use and Cite to the Additional
Data, Additional Initial Registration Work Data, and New Study Data for the [*]
purposes of: (a) undertaking development work with respect to the Compound,
technical grade(s) of active ingredient of the Compound, and products containing
any such technical grade(s) of active ingredient of the Compound as an active
ingredient; (b) obtaining registrations for the aforesaid technical grade(s) of
active ingredient and/or aforesaid products; (c) formulating or having
formulated the aforesaid products; and (d) offering for sale, selling,
promoting, and distributing, directly or indirectly, such products.

 

(ii) In the Territory. AMVAC hereby grants to BASF a [*] (subject to the
provisions of this Agreement), [*] license, without the right to grant any
sublicense other than as expressly set forth in clause (iii) below, in the
Territory, to use and Cite to the Additional Data, Additional Initial
Registration Work Data, and New Study Data for the exclusive purposes of: (a)
undertaking

 

Page 8 of 30



--------------------------------------------------------------------------------

development work with respect to the Compound, technical grade(s) of active
ingredient of the Compound, and products containing any such technical grade(s)
of active ingredient of the Compound as an active ingredient; (b) obtaining
registrations for the aforesaid technical grade(s) of active ingredient and/or
aforesaid products; (c) formulating or having formulated the aforesaid products;
and (d) offering for sale, selling, promoting, and distributing, directly or
indirectly, such products outside the Field.

 

(iii) Sublicenses. Under the license granted to it in Section 2.4(C)(i), BASF
shall have the right to grant a sublicense, but without the right to further
license or sublicense, (a) to any of its Affiliates conducting business in a
country in which BASF desires to exercise any of the rights granted to it under
the license in question, provided that BASF’s right to grant any such sublicense
shall be limited to one Affiliate per country and (b) in [*] only, to [*]. Under
the license granted to it in Section 2.4(C)(ii), BASF shall have the right to
grant a sublicense, but without the right to further license or sublicense, to
any [*] for purposes of such [*] exercising in the [*], respectively, any of the
rights granted to BASF under the license in question.

 

(iv) Access Fee. In consideration of the licenses granted to BASF pursuant to
Sections 2.4(C)(i) and (ii), BASF agrees to pay to AMVAC, during the Term,
subject to the applicable provisions of Article X and Schedule 10.1, but in no
event after expiration of the Term, certain Access Fees. For the avoidance of
doubt, the licenses granted under Sections 2.4(C)(i) and (ii) shall survive
expiration and termination, other than termination by AMVAC pursuant to Section
10.2(A) for breach by BASF, of this Agreement except that such licenses shall be
[*] at such time; provided, however, that in the case of termination of this
Agreement by AMVAC pursuant to Section 10.2(A) for breach by BASF, BASF shall
have the option, but not the obligation, to become a [*] of any or all
Additional Data, Additional Initial Registration Work Data, and New Study Data
by compensating AMVAC in accordance with the provisions of the Data Compensation
Formula, at which time the applicable provisions of Section 2.4 shall apply with
respect to such joint ownership.

 

2.5 [*] Effects. If during or after the Term a Party observes or is advised by
any Person of any actual or potential [*] effect of the Compound TGAI or any
Product including, without limitation, any [*] (for purposes of this Section
2.5, an “Observing Party”), such Observing Party shall notify the other Party in
accordance with the provisions of Section 13.3 no later than [*] following the
Observing Party’s receipt of such information; provided, however, that [*],
notification by the Observing Party to the other Party shall be immediate. All
notices required hereunder shall include a detailed description of the [*]
effects observed including, without limitation, the nature of the study or
incident and the time and place of the occurrence. The provisions of this
Section 2.5 will survive the termination or expiration of this Agreement for a
period of [*].

 

2.6 Reporting. No later than each January 1 and June 1 during the Term, AMVAC
shall submit to BASF a written status report detailing the progress of and
schedule for the Additional Development Work and the timetable for Registrations
in the Territory.

 

2.7 BASF Employee Assistance. [*], the BASF employees identified in Schedule 2.7
shall be reasonably available to answer technical and biological questions AMVAC
may have with respect to the Compound; provided, however, that such availability
is at BASF’s sole and complete discretion, not to be unreasonably withheld or
delayed, and at times and dates convenient to the business of BASF.

 

ARTICLE III

REGISTRATION FEES

 

To avoid adverse developments in the Registration process(es) for the Compound
TGAI or any Product in the Territory, AMVAC hereby agrees that if the due date
for any Registration Fee(s) occurs after the Effective Date, AMVAC shall pay any
and all such Registration Fees that BASF is required by the EPA and/or PMRA to
remit with respect to such Registration process(es). Upon the Effective Date,
BASF shall execute such documents as are reasonably required under Applicable
Law to transfer the applications for Registrations to AMVAC.

 

Page 9 of 30



--------------------------------------------------------------------------------

ARTICLE IV

COMMERCIALIZATION OF THE COMPOUND TGAI AND PRODUCTS

 

4.1 Commercialization Rights. Pursuant to Section 2.1(B) and subject to the
terms and conditions of this Agreement, AMVAC shall have an [*] right to offer
for sale, sell, promote, and distribute the Compound TGAI and Products in the
Field in the Territory for the duration of the [*].

 

4.2 Compensation. In consideration for the rights and licenses granted to AMVAC
under this Agreement, AMVAC agrees to make the payments described in Section 4.3
in the installments described in, and subject to the terms and conditions of,
such Section 4.3.

 

4.3 License Payments. AMVAC agrees to compensate BASF as follows:

 

A. Lump Sum Payment. AMVAC shall make a one-time, lump sum payment of [*] to
BASF [*] within [*]. Such [*] payment shall be made in [*] via wire transfer to
an account specified by BASF. Upon receipt of the [*] payment, BASF shall
provide a complete copy of the BASF Know-How, Information and Data to AMVAC.

 

B. Fees. The Parties agree that the fee for the rights and licenses granted to
AMVAC under this Agreement shall be included in the Compound Prices specified in
Section 5.5.

 

C. Profit Sharing and Royalties. BASF shall share in AMVAC’s profits on, and be
entitled to receive royalties from, AMVAC’s sales of Products in accordance with
the provisions of Section 5.6.

 

4.4 Marketing.

 

A. Commercial Launch. AMVAC agrees to use all commercially reasonable efforts to
commence commercial launch of the Products in the Territory by [*].

 

B. Trademarks. Subject to the provisions of this Section 4.4(B), AMVAC may
advertise, promote, market, sell and distribute Products under any trademark,
trade name and trade dress of its own choosing (collectively, the “AMVAC
Trademarks”); provided, however, that AMVAC shall not associate any AMVAC
Trademark with any trademark used by or registered to BASF or any Affiliate
thereof (each, a “BASF Trademark”). AMVAC agrees not to claim or to assert any
right of ownership in or to any BASF Trademark or the goodwill associated
therewith. AMVAC further agrees not to take any action which may destroy, damage
or impair in any way the ownership or rights of BASF or any Affiliate thereof in
or to any BASF Trademark. AMVAC shall not register, either directly or
indirectly, in its own name or on behalf of any other Person, any trademark
identical, or confusingly similar, to any BASF Trademark. AMVAC shall not adopt,
use, own, or acquire any BASF Trademark, or any mark, name or trade dress
confusingly similar thereto. BASF agrees not to claim or to assert any right of
ownership in or to any AMVAC Trademark or the goodwill associated therewith.
BASF further agrees not to take any action which may destroy, damage or impair
in any way the ownership or rights of AMVAC or any Affiliate thereof in or to
any AMVAC Trademark. BASF shall not register, either directly or indirectly, in
its own name or on behalf of any other Person, any trademark identical, or
confusingly similar, to any AMVAC Trademark. BASF shall not adopt, use, own, or
acquire any AMVAC Trademark, or any mark, name or trade dress confusingly
similar thereto. Nothing in this Section 4.4(B) is intended to limit either
Party’s rights under applicable trademark law.

 

4.5 [*]. [*], BASF agrees to [*] with AMVAC concerning [*] BASF granting AMVAC
the right(s) and/or license(s) necessary for AMVAC to register and offer for
sale, sell, promote, and distribute the Compound TGAI and Products in the Field
in [*].

 

Page 10 of 30



--------------------------------------------------------------------------------

ARTICLE V

MANUFACTURE, SUPPLY AND PURCHASE OF THE COMPOUND TGAI

 

5.1 Manufacture of the Compound TGAI. During the Term, BASF retains the
exclusive rights to manufacture and/or have manufactured the Compound TGAI for
sale to AMVAC.

 

5.2 Exclusive Source. During the Term, AMVAC shall purchase one hundred percent
(100%) of its requirements for the Compound TGAI from BASF or an Affiliate
thereof exclusively pursuant to the terms and conditions of this Agreement.

 

5.3 Minimum Purchase Requirement. If, during the period commencing with the
Contract Year during which Commercialization occurs and ending with the
expiration of the [*] Contract Year thereto, AMVAC does not purchase the
Cumulative Minimum Volume (as that term is hereinafter defined), then BASF shall
have the right, and without the need for any further action, to convert the
license granted to AMVAC under Section 2.1(B) from Exclusive to Non-Exclusive
and AMVAC shall do all commercially reasonable things necessary to enable BASF
to use and Cite, [*] to AMVAC’s Registrations and any and all AMVAC Data in
support thereof. For purposes of this Agreement, “Cumulative Minimum Volume”
means [*] of one hundred percent (100%) Compound TGAI. Starting with the [*]
Contract Year [*] to the Contract Year during which Commercialization occurs,
BASF shall have the right to terminate this Agreement upon [*] prior written
notice and the provisions of Section 10.3(B) shall apply if AMVAC does not
purchase an aggregate of [*] of one hundred percent (100%) Compound TGAI in any
[*] Contract Years.

 

5.4 Forecasts and Ordering.

 

A. If Registration/Commercialization is Expected by [*].

 

(i) [*] Contract Year During Which Commercialization is Expected to Occur. If
AMVAC expects to obtain an Initial Registration and to commence
Commercialization by [*], then for the [*] Contract Year during which
Commercialization is expected to occur AMVAC shall:

 

(a) submit its [*] forecast for Products to BASF no later than [*];

 

(b) place its [*] order for Compound TGAI and/or Products no later than [*],
which [*] order shall be within [*] of the aforesaid [*] forecast; and

 

(c) take delivery, in accordance with the provisions of Section 5.10, of
Compound TGAI and/or Products during [*], or such other mutually agreed date.

 

(ii) [*] Contract Year Following Commercialization. If AMVAC expects to obtain
an Initial Registration and to commence Commercialization by [*], then for the
[*] Contract Year following the Contract Year during which Commercialization
occurs AMVAC shall:

 

(a) submit its [*] forecast for Products to BASF no later than [*]; and

 

(b) place its [*] order for Compound TGAI and/or Products no later than [*],
which [*] order shall be within [*] of the aforesaid [*] forecast and shall
specify the desired delivery date and US port of entry.

 

(iii) [*] Contract Years Following Commercialization. If AMVAC expects to obtain
an Initial Registration and to commence Commercialization by [*], then for the
[*] Contract Years following the Contract Year during which Commercialization
occurs AMVAC shall:

 

(a) submit its [*] forecast for Products to BASF no later than [*] of each such
prior Contract Year (e.g., the first such forecast would be due [*] for the [*]
season); and

 

Page 11 of 30



--------------------------------------------------------------------------------

(b) place its [*] order for Compound TGAI and/or Products no later than [*] of
each such prior Contract Year, which [*] order shall be within [*] of the
aforesaid [*] forecast and shall specify the desired delivery date and US port
of entry (e.g., the first such forecast would be due [*] for the [*] season).

 

B. If Registration/Commercialization is Expected Later Than [*].

 

(i) [*] Contract Year During Which Commercialization is Expected to Occur. If
AMVAC expects to obtain an Initial Registration and to commence
Commercialization after [*], then for the [*] Contract Year during which
Commercialization is expected to occur AMVAC shall:

 

(a) submit its [*] forecast for Products to BASF no later than [*];

 

(b) place its [*] order for Compound TGAI and/or Products no later than [*],
which [*] order shall be within [*] of the aforesaid [*] forecast;

 

(c) take delivery, in accordance with the provisions of Section 5.10, of
Compound TGAI and/or Products during [*] or such other mutually agreed date; and

 

(d) if necessary, submit a [*] order for additional Compound TGAI and/or
Products no later than [*] and specify in such order the desired delivery date
and US port of entry.

 

(ii) [*] Contract Year Following Commercialization. If AMVAC expects to obtain
an Initial Registration and to commence Commercialization after [*], then for
the [*] Contract Year following the Contract Year during which Commercialization
occurs AMVAC shall:

 

(a) submit its [*] forecast for Products to BASF no later than [*]; and

 

(b) place its [*] order for Compound TGAI and/or Products no later than [*],
which [*] order shall be within [*] of the aforesaid [*] forecast and shall
specify the desired delivery date and US port of entry.

 

(iii) [*] Contract Years Following Commercialization. If AMVAC expects to obtain
an Initial Registration and to commence Commercialization after [*], then for
the [*] Contract Years following the Contract Year during which
Commercialization occurs AMVAC shall:

 

(a) submit its [*] forecast for Products to BASF no later than [*] of each such
Contract Year; and

 

(b) place its [*] order for Compound TGAI and/or Products no later than [*] of
each such Contract Year, which [*] order shall be within [*] of the aforesaid
[*] forecast and shall specify the desired delivery date and US port of entry.

 

C. Rolling Forecasts. Commencing no later than [*] of the Contract Year during
which Commercialization occurs and beginning with each calendar quarter
thereafter during the Term, AMVAC shall submit a written, [*] rolling forecast
of its requirements for the Compound TGAI (i) on a [*] basis for the [*]
Contract Years following the Contract Year in which Commercialization occurs and
(ii) on a [*] basis for the [*] Contract Years following the Contract Year in
which Commercialization occurs.

 

5.5 Price.

 

A. [*] Contract Year During Which Commercialization Occurs and the [*] Contract
Years. For the [*] Contract Year during which Commercialization occurs and for
the [*] Contract Years, the Compound Price shall be:

 

(i) For the [*] during which Commercialization occurs, [*] of one hundred
percent (100%) Compound TGAI [*];

 

Page 12 of 30



--------------------------------------------------------------------------------

(ii) For the [*] following the Contract Year during which Commercialization
occurs, [*] of one hundred percent (100%) Compound TGAI [*]; and

 

(iii) For the [*] following the Contract Year during which Commercialization
occurs, [*] of one hundred percent (100%) Compound TGAI [*].

 

B. [*] Contract Years Following the Contract Year During Which Commercialization
Occurs When AMVAC’s Orders Equal or Exceed the Minimum Volume. For purposes of
this Section 5.5(B) and Section 5.5(C), “Minimum Volume” means [*] of one
hundred percent (100%) Compound TGAI. Provided that in the [*] Contract Year
following the Contract Year during which Commercialization occurs AMVAC orders
an amount of Compound TGAI which is equal to or exceeds the Minimum Volume, the
Compound Price shall be equal to [*].

 

C. [*] Contract Years Following the Contract Year During Which Commercialization
Occurs When AMVAC Orders Less than the Minimum Volume. If in the [*] Contract
Year following the Contract Year during which Commercialization occurs AMVAC
orders an amount of Compound TGAI which is less than the Minimum Volume, the
Compound Price for such year shall be equal to [*].

 

5.6 Profit Sharing and Royalties.

 

A. [*] Products. In consideration for the licenses granted in Section 2.1 to
AMVAC with respect to [*] Products, for the Contract Year during which
Commercialization occurs and each [*] Contract Year during which any [*] Product
is sold by AMVAC, BASF and AMVAC shall share [*] the Shared Gross Profit for [*]
Products, subject to the provisions of Section 8.3. No later than each [*] of
the Contract Year during which Commercialization occurs and each [*] Contract
Year, AMVAC shall prepare and provide to BASF an interim report which reasonably
estimates the expected Shared Gross Profit for [*] Products for the then-current
Contract Year. AMVAC shall reconcile the Shared Gross Profit for [*] Products
for the Contract Year in question and remit to BASF its [*] share thereof in [*]
via wire transfer to an account specified by BASF no later than [*] of the
Contract Year during which the sales of the [*] Products leading to the Shared
Gross Profit for [*] Products in question were made, such earnings to be
determined by AMVAC in accordance with generally accepted accounting principles
for the US. For purposes of this Agreement, “Shared Gross Profit for [*]
Products” for any given Contract Year means [*].

 

B. [*] Products. In consideration for the licenses granted in Section 2.1 to
AMVAC with respect to [*] Products, for the Contract Year during which
Commercialization occurs and each [*] Contract Year during which any [*] Product
is sold by AMVAC, it shall pay to BASF (i) a royalty in an amount equal to [*]
contained, in the aggregate, in the [*] Products sold by AMVAC in the US during
the Contract Year in question (the “US Royalty”) and (ii) a royalty in an amount
equal to [*] contained, in the aggregate, in the [*] Products sold by AMVAC in
Canada during the Contract Year in question (the “Canadian Royalty” and,
together with the US Royalty, the “[*] Products Royalty”), subject to the
provisions of Section 8.3. No later than each [*] of the Contract Year during
which Commercialization occurs and each [*] Contract Year, AMVAC shall prepare
and provide to BASF an interim report which reasonably estimates the expected
[*] Products Royalty for the then-current Contract Year. AMVAC shall reconcile
the [*] Products Royalty for the Contract Year in question and remit to BASF
payment therefor in [*] via wire transfer to an account specified by BASF no
later than [*] of the Contract Year during which the sales of the [*] Products
leading to the [*] Products Royalty payment in question were made, such earnings
to be determined by AMVAC in accordance with generally accepted accounting
principles for the US.

 

Page 13 of 30



--------------------------------------------------------------------------------

5.7 Audit Rights.

 

A. AMVAC’s Rights. If in the [*] Contract Year following the Contract Year
during which Commercialization occurs, AMVAC orders more than the Minimum Volume
and it disputes the Compound Price for such Contract Year (the “Disputed
Compound Price”), the Parties shall mutually agree on the appointment of a
recognized firm of international public accountants to review (as “review” is
commonly understood and used in Generally Accepted Auditing Standards (“GAAS”))
and certify BASF’s statement of the Disputed Compound Price in question in
accordance with GAAS. AMVAC will have [*] after its receipt of each invoice from
BASF for the Compound TGAI to provide BASF with any notice of the Disputed
Compound Price in question (the “Compound Price Review Period”). Upon the
expiration of the Compound Price Review Period, the rights described in this
Section 5.7(A) shall likewise expire with respect to such Disputed Compound
Price. The cost for any appointment, review, and certification referred to in
this Section 5.7(A) shall be borne solely by AMVAC; provided, however, that if
the results of a particular review and certification reveal that the Disputed
Compound Price is actually higher than the Compound Price should be by more than
[*], then the cost of such review and certification shall be borne solely by
BASF. The appointed firm shall either certify in accordance with GAAS that
BASF’s statement of the Compound Price in question is correct and advise AMVAC
of the same or shall advise AMVAC that the Compound Price in question was
incorrectly calculated by BASF and by how much; provided, however that, other
than advising AMVAC of the foregoing information, neither BASF nor the reviewer
shall disclose or be obligated to disclose to AMVAC any information that such
reviewer either obtains from BASF or any of its Affiliates or creates on its own
with respect to the aforesaid review and certification.

 

B. BASF’s Rights. If BASF disputes the [*] Products Royalty and/or the Shared
Gross Profit for [*] Products reported by AMVAC for the Contract Year during
which Commercialization occurs or any [*] Contract Year (the “Disputed Amount”),
the Parties shall mutually agree on the appointment of a recognized firm of
international public accountants to review (as “review” is commonly understood
and used in GAAS) and certify AMVAC’s statement of the Disputed Amount in
question in accordance with GAAS during the Contract Year immediately [*] to the
Contract Year during which the sales of the Products leading to the Disputed
Amount in question were made (the “Review Period”). Upon the expiration of the
Review Period, the rights described in this Section 5.7(B) shall likewise expire
with respect to the Disputed Amount in question. The cost for any such
appointment, review, and certification shall be borne solely by BASF; provided,
however, that if the results of a particular review and certification reveal
that the Disputed Amount reported by AMVAC is lower than the actual [*] Products
Royalty and/or Shared Gross Profit for [*] Products by more than [*], then the
cost of such review and certification shall be borne solely by BASF. The
appointed firm shall either certify in accordance with GAAS that AMVAC’s
statement of the [*] Products Royalty and/or the Shared Gross Profit for [*]
Products in question is correct and advise BASF of the same or shall advise BASF
that the [*] Products Royalty and/or the Shared Gross Profit for [*] Products in
question was incorrectly calculated by AMVAC and by how much; provided, however
that, other than advising BASF of the foregoing information, neither AMVAC nor
the reviewer shall disclose or be obligated to disclose to BASF any information
that such reviewer either obtains from AMVAC or any of its Affiliates or creates
on its own with respect to the aforesaid review and certification.

 

5.8 Payment Terms.

 

A. Invoices. For each order of the Compound TGAI placed by AMVAC, BASF or an
Affiliate thereof shall issue an invoice in [*] for which the payment date shall
be [*] from the later of (i) the date that the Compound TGAI for which such
invoice is issued reaches the US port of entry or (ii) the date on which AMVAC
desired delivery of such Compound TGAI, as communicated to BASF by AMVAC in
accordance with the provisions of Section 5.4 (a “Due Date”). Interest at the
rate of [*] per annum shall be added to each invoice amount commencing the first
day after the corresponding Due Date therefor if payment is not received by such
Due Date and shall accrue until such time as the invoice in question is paid in
full, unless AMVAC disputes such invoice in accordance with the provisions of
Section 5.7(A). All invoice payments shall be made in [*] and payable to BASF
via wire transfer to an account specified by BASF.

 

Page 14 of 30



--------------------------------------------------------------------------------

B. No Credits or Deductions. All payments shall be made by AMVAC without
deduction for any exchange, conversion, adjustment charge, taxes, or other
similar charges at any time levied or assessed by any Governmental Authority. No
credit or allowance for returns will be allowed against outstanding invoices or
otherwise, without the prior written consent of BASF.

 

5.9 Packaging and Labeling. The appropriate packaging and labeling for the
Compound TGAI delivered under this Article V shall be mutually agreed by the
Parties and consistent with BASF’s then-current export guidelines and all
Applicable Laws.

 

5.10 Delivery. All Compound TGAI shall be delivered to AMVAC [*] at a European
port to be mutually agreed by the Parties and in accordance with BASF’s
then-current export guidelines and consistent with all Applicable Laws. BASF
will use all commercially reasonable efforts to meet those delivery dates
desired by AMVAC and communicated to BASF in accordance with the provisions of
Section 5.4.

 

5.11 Testing.

 

A. Testing by BASF. BASF shall perform quality control tests on all Compound
TGAI supplied under this Article V in accordance with the methods of analysis
set forth in Schedule 5.11(A) (the “Methods of Analysis”). BASF shall provide to
AMVAC a certificate of analysis for each batch of Compound TGAI delivered to
AMVAC.

 

B. Re-Testing by AMVAC. AMVAC may, in its discretion, re-test Compound TGAI in
accordance with the Methods of Analysis. If analysis of a given batch of
Compound TGAI which BASF deems conforming is performed by AMVAC and such batch
proves to be nonconforming, AMVAC shall advise BASF of the same and the Parties
shall consult with each other in order to resolve the discrepancy in good faith.
If such consultation does not resolve the discrepancy, an independent, reputable
laboratory designated by the Parties shall repeat the Methods of Analysis on
representative samples from the batch provided by AMVAC and the resulting
determination shall be binding on the Parties. Any batch of Compound TGAI
alleged by AMVAC not to meet the Specifications shall be held without use by
AMVAC pending the outcome of the independent analysis referred to in this
Section 5.11(B). The costs of the independent laboratory analyses referred to in
this Section 5.11(B) shall be borne by AMVAC unless the Compound TGAI in
question is determined to not conform to the Specifications, in which case the
costs of the independent laboratory analyses shall be borne by BASF. AMVAC’s
sole and exclusive remedy with respect to any Compound TGAI which does not
conform ultimately to the Specifications is set forth in Section 5.12(B).

 

C. Batch Samples. Samples of each batch of Compound TGAI shall be retained by
BASF for a period of at least [*] from the date of shipment of such batch to
AMVAC or such period of time required by Applicable Law of the jurisdiction in
which the Compound TGAI in question is manufactured, whichever is of greater
duration.

 

5.12 Representations and Warranties.

 

A. Quality and Specifications. BASF warrants and represents that, upon delivery,
each order of Compound TGAI shall conform to the Specifications.

 

B. Disclaimer. THE WARRANTY SET FORTH IN SECTION 5.12(A) IS EXPRESSLY IN LIEU OF
ALL OTHER WARRANTIES REGARDING THE COMPOUND TGAI AND ALL SUCH OTHER WARRANTIES
AND REPRESENTATIONS OF WHATEVER KIND ARE HEREBY DISCLAIMED BY BASF AND WAIVED BY
AMVAC. BASF SHALL HAVE NO LIABILITY TO AMVAC FOR ANY GENERAL, INCIDENTAL,
INDIRECT, SPECIAL, PUNITIVE, CONSEQUENTIAL OR LIKE DAMAGES, HOWSOEVER NAMED,
INCLUDING, WITHOUT LIMITATION, LOST PROFITS ARISING OUT OF THE USE, FORMULATION,
OR IMPORTATION OF ANY COMPOUND TGAI OR THE PROMOTION, OFFER FOR SALE, SALE OR
DISTRIBUTION OF COMPOUND TGAI OR ANY PRODUCT. BASF MAKES NO WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR ANY PURPOSE

 

Page 15 of 30



--------------------------------------------------------------------------------

WITH RESPECT TO ANY COMPOUND TGAI EXCEPT AS SECTION 5.12(A) EXPRESSLY PROVIDES.
For the avoidance of doubt, nothing in this Section 5.12(B) is intended to limit
any of AMVAC’s rights or remedies under the applicable provisions of Articles
VII and VIII.

 

C. Exclusive Remedy. Subject to the provisions of Section 8.2(iv), BASF’s sole
liability for any and all breaches of BASF’s warranty that each order of
Compound TGAI shall conform to the Specifications upon delivery thereof to AMVAC
shall be expressly limited to replacing the Compound TGAI which is determined,
in accordance with the provisions of Section 5.11(B), to be defective provided
that the conditions set forth in Section 5.12(D) are satisfied. For the
avoidance of doubt, the Parties acknowledge and agree that the provisions of
Section 8.2(vi) shall not apply to any breach of Section 5.12(A).

 

D. Claims. Any claim for a breach of Section 5.12(A) shall be valid only when
submitted (i) in writing by AMVAC to BASF within [*] after discovery of the
defect but in no event later than [*] after receipt by AMVAC at the US port of
entry of the Compound TGAI in question or, in the case of latent defects, no
later than [*] after receipt by AMVAC at the US port of entry of the Compound
TGAI in question to AMVAC and (ii) together with the allegedly defective
Compound TGAI, if such allegedly defective Compound TGAI is requested by BASF.
No claim of any kind shall be valid with respect to any Compound TGAI which has
been altered (including, without limitation, formulated or in the process of
being formulated into any Product), neglected, damaged, handled or stored in any
manner which either adversely affects such Compound TGAI or is inconsistent with
the terms and conditions of this Agreement, unless the Compound TGAI would have
been defective, based on comparative batch samples to which Section 5.11(C)
refers for the Compound TGAI in question, regardless of such alteration,
neglect, damage, handling or storage.

 

E. Survival. This Section 5.12 shall survive expiration or early termination of
this Agreement for a period of [*] thereafter.

 

5.13 All Sales Final. Subject to the provisions of Sections 5.12(B), (C), and
(D) all sales to AMVAC under this Agreement are final and no Compound TGAI may
be returned to BASF without its prior written authorization.

 

5.14 Applicable Permits. Each Party shall obtain and thereafter maintain all
necessary Applicable Permits pertaining to the exercise of its rights and
performance of its obligations under this Agreement.

 

5.15 Allocation of Supply. In the event that a force majeure event referred to
in Article XI occurs including, without limitation, if the effect of a force
majeure event with respect to Compound TGAI is merely a reduction, rather than a
permanent discontinuance, BASF shall allocate its then-remaining supply of
Compound TGAI between BASF, its Affiliates and AMVAC in a proportion
corresponding to the requirements of each Party therefor for the then-current
Contract Year, it being acknowledged and agreed that reference to BASF’s
requirements herein refers to BASF’s own requirements and the requirements of
those Persons with whom BASF is party to a legally enforceable agreement
covering the supply of Compound technical form of active ingredient and/or
products containing the same as an active ingredient.

 

5.16 Other Active Ingredients. The Parties acknowledge that they may discuss the
viability of BASF supplying [*] (other than Compound TGAI) including, without
limitation, [*] (“Other [*]”) for use in BASF Products and Other Products;
provided, however, any such arrangement shall be negotiated and, if the Parties
mutually agree on the terms and conditions pursuant to which such Other [*] will
be supplied and purchased, such arrangement shall be the subject of a separate
written agreement between the Parties. For the avoidance of doubt, the Parties
acknowledge and agree that AMVAC shall have the right to purchase Other [*] from
any Person; and provided, further, that AMVAC shall notify BASF of the price and
other material supply terms for such Other [*], if AMVAC is legally permitted to
so notify BASF. BASF shall have [*] from the date it receives each such notice
to meet the terms offered to AMVAC for the Other [*] in question and, if (i)
BASF meets such terms and conditions and (ii)AMVAC’s purchase of such Other [*]
from BASF would be at least as favorable to AMVAC when compared to purchasing
such Other [*] from another supplier, AMVAC agrees to purchase such Other [*]
from BASF pursuant to a mutually acceptable separate written agreement between
the Parties.

 

Page 16 of 30



--------------------------------------------------------------------------------

ARTICLE VI

INTELLECTUAL PROPERTY

 

6.1 Inventions.

 

A. Disclosure. AMVAC agrees to disclose all Inventions to BASF promptly and in
no event later than [*] of discovery or development thereof.

 

B. License. If AMVAC develops an Invention and BASF requests that it be granted
a license with respect to such Invention in and/or outside the Territory, then
AMVAC shall grant to BASF:

 

(i) a [*] (subject to the provisions of Section 10.3(B)), [*] license, without
the right to grant any sublicense except as expressly provided in this Section
6.1(B), to use, have used, practice, have practiced, promote, offer to sell,
sell, and distribute such Invention outside the Territory; and/or

 

(ii) a [*] (subject to the proviso below), [*] license, without the right to
grant any sublicense except as expressly provided in this Section 6.1(B), to
use, have used, practice, have practiced, promote, offer to sell, sell, and
distribute such Invention in the Territory, subject to the express provisions of
Section 2.1(B).

 

The Parties shall negotiate in good faith and agree on a [*] for the license
granted under clause (ii) of this Section 6.1(B); provided, however, that (i) if
AMVAC fails to purchase the Cumulative Minimum Volume pursuant to Section 5.3,
then the license granted under Section 6.1(B)(ii) by AMVAC to BASF shall be [*]
and (ii) if AMVAC fails to purchase an aggregate amount of at least [*] of one
hundred percent (100%) Compound TGAI in [*] Contract Years then, in addition to
any other rights BASF may have under Section 10.3, the license granted under
Section 6.1(B)(ii) by AMVAC to BASF shall be [*]. Under the licenses granted to
it in this Section 6.1(B), BASF shall have the right to grant a sublicense, but
without the right to grant a further license or sublicense, (a) to any of its
Affiliates conducting business in a country in which BASF desires to exercise
any of the rights granted to it under the license in question, provided, that
BASF’s right to grant any such sublicense shall be limited to one Affiliate per
country and (b) in [*] only, to [*].

 

C. Ownership. All rights and title in and to Inventions, whether patentable or
not, conceived or made by AMVAC as a result of its performance under or in
connection with this Agreement shall vest [*] in AMVAC or its designee.

 

D. Patents. To the extent AMVAC believes that any Invention is patentable, AMVAC
shall use all commercially reasonable efforts to (i) apply for the corresponding
patent protection and all other means of like protection (individually and
collectively, “IPR Protection”) in its own name and (ii) undertake all steps
necessary to file, prosecute, maintain, and renew all such IPR Protection, at
AMVAC’s own cost and expense. In addition, AMVAC will inform BASF about AMVAC’s
intended filing of foreign patent applications. BASF shall be entitled to file
patent applications in additional countries at its own cost and expense.
Furthermore, AMVAC shall use all commercially reasonable efforts to seek all
available time extensions for such IPR Protection. Notwithstanding the foregoing
in this Section 6.1(D), AMVAC shall have the right, at its discretion, to not
pursue all available IPR Protection for a given Invention or abandon any IPR
Protection obtained therefor, in which event AMVAC shall promptly notify BASF in
writing of such decision, whereupon BASF or its designee(s) shall have the [*]
right with respect to such Invention(s) to file, prosecute, maintain, and renew
any and all IPR Protection with respect thereto at BASF’s own cost and expense.
If AMVAC decides to not pursue all available IPR Protection for a given
Invention or abandon any IPR Protection obtained therefor, at the written
request of BASF all of AMVAC’s right, title, and interest in and to such
Invention and attendant IPR Protection shall be transferred and assigned to BASF
or its designee(s).

 

Page 17 of 30



--------------------------------------------------------------------------------

6.2 Automatic Grants. To the extent that AMVAC undertakes in this Agreement to
grant to BASF any license or right including, without limitation, under Section
6.1(B) (but excluding those grants for which a [*] must be mutually agreed) upon
the occurrence or happening of any event or condition (including, by way of
example and not limitation, the conversion of a license from [*] and the
conversion of a license from [*]), each such license shall be deemed
automatically granted upon the occurrence or happening of such event or
condition without the need for any further action to be taken by either Party or
their respective Affiliates, notwithstanding the provisions of Section 13.7.

 

6.3 Notification. Each Party agrees to promptly provide to the other Party all
information of which it is aware as of the Effective Date, or becomes aware of
during the Term, as such information relates to any patent or intellectual
property rights which are or may be pertinent to the performance of this
Agreement.

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

7.1 BASF’s Representations and Warranties.

 

A. General. BASF represents and warrants to AMVAC that as of the Effective Date,
(i) it has (a) the corporate authority and legal right to grant the licenses set
forth in Section 2.1,2.1 and (b) achieved Resolution, (ii) as of the Effective
Date, it (or its Affiliates) has [*] ownership rights in and to the BASF
Know-How, Information and Data and that it is neither aware, nor in possession,
of any information that the BASF Know-How, Information and Data infringes any
patent or other proprietary right of any Person, (iii) neither it nor any of its
Affiliates is a party to any oral or written agreement or understanding with any
Person that is either inconsistent with or will in any way limit or conflict
with its ability to fulfill its obligations under this Agreement (and BASF
hereby covenants that it shall not, and shall ensure that its Affiliates do not,
enter into any such agreement or understanding during the Term), and (iv) the
performance by BASF of its obligations under this Agreement, including, without
limitation, the granting of the licenses set forth in Section 2.1, will neither
breach the [*] nor infringe the [*] Patent.

 

B. BASF Know-How, Information and Data and BASF Patents. BASF makes no
warranties or representations concerning either the BASF Know-How, Information
and Data or the BASF Patents other than, as of the Effective Date, (i) BASF is
neither aware, nor in possession, of any information that any BASF Know-How,
Information and Data or any BASF Patent infringes any patent or other
proprietary right of any Person and (ii) there is no pending, or to BASF’s
knowledge any threatened, litigation with respect to any BASF Know-How,
Information and Data or any BASF Patent.

 

7.2. Disclaimers. THE WARRANTIES SET FORTH IN SECTION 7.1 ARE EXPRESSLY IN LIEU
OF ALL OTHER WARRANTIES REGARDING THE BASF KNOW-HOW, INFORMATION AND DATA AND
THE BASF PATENTS AND ALL SUCH OTHER WARRANTIES AND REPRESENTATIONS OF WHATEVER
KIND ARE HEREBY DISCLAIMED BY BASF AND WAIVED BY AMVAC. BASF MAKES NO
REPRESENTATION, WHETHER EXPRESS OR IMPLIED, WITH RESPECT TO THE BASF KNOW-HOW,
INFORMATION AND DATA AS TO MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
SATISFACTORY RESULTS FROM USE THEREOF OR RELIANCE THEREON, OR OTHERWISE AND BASF
SHALL NOT BE LIABLE TO AMVAC FOR ANY GENERAL, INCIDENTAL, INDIRECT, SPECIAL,
PUNITIVE, CONSEQUENTIAL OR LIKE DAMAGES, CLAIMS, LIABILITY, LOSSES, OR EXPENSES,
HOWSOEVER NAMED, INCLUDING, WITHOUT LIMITATION, LOST PROFITS ARISING OUT OF THE
USE OF OR RELIANCE ON ANY BASF KNOW-HOW, INFORMATION AND DATA. For the avoidance
of doubt, nothing in this Section 7.2 is intended to limit any of AMVAC’s rights
or remedies under Section 5.12 and the applicable provisions of Article VIII.

 

7.3 AMVAC’s Representations and Warranties. AMVAC represents and warrants that
neither it nor any of its Affiliates is a party to any oral or written agreement
or understanding with any Person that is either inconsistent with or will in any
way limit or conflict with its ability to fulfill its obligations under this
Agreement (and AMVAC hereby covenants that it shall not, and shall ensure that
its Affiliates do not, enter into any such agreement or understanding during the
Term).

 

Page 18 of 30



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

 

8.1 Obligations of AMVAC. Without prejudice to any other right or remedy BASF
may have under this Agreement or otherwise and subject to the provisions of
Section 8.5(A), AMVAC shall indemnify, defend and hold harmless BASF, its
Affiliates and their respective directors, officers, employees and agents
(individually, a “BASF Indemnitee”) from and against all damages, losses,
liabilities, costs, expenses, claims, demands, suits, penalties and judgments as
well as administrative and judicial orders, including reasonable counsel fees
and expenses (individually and collectively, “Costs”) incurred, assessed or
sustained by or against any BASF Indemnitee with respect to, resulting from or
arising out of:

 

(i) any claim that AMVAC’s performance of any AMVAC Development Work infringes
any proprietary right of any Person;

 

(ii) any claim that any AMVAC Data infringes any proprietary right of any
Person;

 

(iii) any claim that AMVAC’s formulation activities with respect to, and/or the
promotion, offer for sale, sale, or distribution of, any Compound TGAI and/or
Product infringes any proprietary right of any Person;

 

(iv) any claim with respect to the performance of Compound TGAI and/or any
Product sold, transferred, or distributed by or on behalf of AMVAC;

 

(v) AMVAC’s formulation activities with respect to, and/or the handling,
shipping, storage, testing, labeling, promotion, offer for sale, sale, or
distribution of, any Compound TGAI (whether used singly or in combination with
other substances and whether used in the form delivered or in an altered form)
and/or Product;

 

(vi) any breach of this Agreement by AMVAC; and

 

(vii) any negligence or willful misconduct by AMVAC in its performance under
this Agreement.

 

8.2 Obligations of BASF. Without prejudice to any other right or remedy AMVAC
may have under this Agreement or otherwise and subject to the provisions of
Section 8.5(A), BASF shall indemnify, defend and hold harmless AMVAC, its
Affiliates and their respective directors, officers, employees and agents
(individually, an “AMVAC Indemnitee”) from and against all Costs incurred,
assessed or sustained by or against any such AMVAC Indemnitee with respect to,
resulting from or arising out of:

 

(i) any claim that any Compound TGAI or BASF Know-How, Information and Data
infringes any proprietary right of any Person;

 

(ii) subject to the provisions of Section 8.5(B), any claim that any BASF Patent
infringes any proprietary right of any Person;

 

(iii) any claim that BASF’s manufacturing activities with respect to Compound
TGAI, including, without limitation, the manufacturing process used by BASF to
produce Compound TGAI supplied under this Agreement, infringes any proprietary
right of any Person;

 

(iv) subject to the provisions of Section 8.3, any defect in Compound TGAI that
could not have been reasonably discovered by AMVAC by performing the Methods of
Analysis on the Compound TGAI in question;

 

(v) any claim that BASF’s performance of any Joint Additional Initial
Registration Work and/or Joint New Study infringes any proprietary right of any
Person;

 

Page 19 of 30



--------------------------------------------------------------------------------

(vi) any breach of this Agreement by BASF; and

 

(vii) any negligence of or willful misconduct by BASF in its performance under
this Agreement.

 

8.3 [*] Claims. The Parties agree that for the Contract Year during which
Commercialization occurs and the immediately [*] Contract Years, AMVAC shall
have the right to deduct from the [*]and the [*] thereof as an accrual in the
event of claims related to the [*] of Compound TGAI and/or any Product ([*]),
which, for the avoidance of doubt, the Parties acknowledge and agree shall be
AMVAC’s [*]. Deduction by AMVAC of [*] for the Contract Years in question,
whether paid out or not, shall be made prior to AMVAC’s [*].

 

8.4 Notification and Other Procedures. Each of AMVAC and BASF shall provide
notice in writing to the other Party immediately upon its knowledge of
institution of any and all claims, suits and actions referred to in Section 8.1
or 8.2 (each such claim, suit or action, a “Third Party Claim”). The
indemnifying Party shall defend the indemnified Party against the Third Party
Claim, Accordingly, the indemnifying Party shall have the right to select legal
counsel of its choosing provided such counsel is reasonably satisfactory to the
indemnified Party. The indemnifying Party shall conduct its defense of any and
all Third Party Claims actively and diligently. The indemnified Party shall
provide to the indemnifying Party all information and reasonable assistance
necessary to the indemnifying Party in the prosecution of defense of each Third
Party Claim. An indemnifying Party shall not consent to the entry of any
judgment or enter into any settlement with respect to any Third Party Claim
without first consulting with, and obtaining from, the indemnified Party its
consent, which shall not be unreasonably withheld or delayed. The indemnified
Party shall not consent to the entry of any judgment or enter into any
settlement with respect to any Third Party Claim without first consulting with,
and obtaining from, the indemnifying Party its consent, which shall not be
unreasonably withheld or delayed.

 

8.5 Limitations.

 

A. BASF Indemnitees and AMVAC Indemnitees. Subject to the exception with respect
to the [*] Patent set forth in Section 8.6, in no event shall (i) BASF be liable
under this Article VIII to any AMVAC Indemnitee for any general, incidental,
indirect, special, punitive or consequential damages including, without
limitation, lost profits thereof or (ii) AMVAC be liable under this Article VIII
to any BASF Indemnitee for any general, incidental, indirect, special, punitive
or consequential damages including, without limitation, lost profits thereof.

 

B. Blocking Patents. AMVAC shall undertake all commercially reasonable steps to
ensure that, in its performance of this Agreement (including, without
limitation, the performance of any and all AMVAC Development Work), AMVAC does
not infringe any third party patent which blocks either the [*] Patent or any
BASF Patent (each such third party patent, a “Blocking Patent”) and, for the
avoidance of doubt, the Parties agree that BASF’s obligations under Section
8.2(i) and (ii) do not mitigate the foregoing obligation of AMVAC with respect
to Blocking Patents. Accordingly, BASF’s obligations under Section 8.2(i) and
(ii) shall not apply to any Costs incurred, assessed or sustained by or against
any AMVAC Indemnitee as a result of alleged or actual infringement of any
Blocking Patent.

 

8.6 [*] Patent. Without prejudice to any other right or remedy AMVAC may have
under this Agreement or otherwise and notwithstanding the provisions of Section
8.5(A), BASF shall indemnify, defend and hold harmless any and all AMVAC
Indemnitees from and against all Costs incurred, assessed or sustained by or
against such AMVAC Indemnitee(s) as a direct result of a [*] Infringement
Claim(s) (as hereinafter defined) that is filed or brought by [*] against such
AMVAC Indemnitee(s) (i) in a US state or federal court or (ii) via other legal
or judicial process in the US. BASF and AMVAC acknowledge and agree that the
“Costs incurred, assessed or sustained by or against [an] AMVAC Indemnitee(s)”
to which this Section 8.6 refers may include general, incidental, indirect,
special, punitive or consequential damages and/or lost profits of [*] but not
any general, incidental, indirect, special, punitive or consequential damages
and/or lost profits of any AMVAC Indemnitee. For purposes of this Section 8.6,

 

Page 20 of 30



--------------------------------------------------------------------------------

“[*] Infringement Claim” means a claim(s), demand(s), suit(s), or action(s) that
alleges that the exercise by AMVAC of its rights under Sections 2.1(A)(i) or
2.1(B)(i) of this Agreement infringe the [*] Patent. The Parties hereby agree
that BASF shall have no obligation to indemnify, defend or hold harmless any
AMVAC Indemnitee under this Section 8.6 for any [*] Infringement Claim if the
conduct by AMVAC which is the subject of such [*] Infringement Claim is not in
accordance with the terms and conditions of this Agreement.

 

8.7 Survival. This Article VIII shall survive the early termination or
expiration of this Agreement for a period of [*].

 

ARTICLE IX

CONFIDENTIALITY

 

9.1 Obligations of Non-Disclosure and Restricted Use. During the Term and for a
period of [*] years thereafter [*] or until such time as [*], whichever occurs
later, each of the Parties agrees to not disclose to any Person (other than
Representatives (as that term is defined in Section 9.3)) and to not use, other
than for the exclusive purpose of exercising its rights and performing its
obligations under this Agreement, any Confidential Information (as that term is
hereinafter defined) of the other Party; provided, however, that, subject to the
provisions of Section 9.2, such obligations of non-disclosure and restricted use
shall not apply to Confidential Information which:

 

(i) the receiving Party can establish by competent proof was already in its
possession, without obligation of secrecy, and not acquired directly from the
disclosing Party or any of its Affiliates;

 

(ii) at or subsequent to the time of disclosure, is or becomes part of the
public knowledge through no breach of this Agreement by the receiving Party or
any Representative thereof;

 

(iii) at or subsequent to the time of disclosure, is the subject of another
agreement between the Parties which permits use and disclosure;

 

(iv) the receiving Party may receive from a Person (other than an Affiliate of
the disclosing Party), having a bona fide right to disclose the Confidential
Information in question, without restriction on disclosure and use; or

 

(v) is required by law or judicial process to be disclosed by the receiving
Party, provided, however, that such receiving Party shall notify the disclosing
Party in as much advance time as reasonably possible of any such disclosure in
order to enable such disclosing Party to take any appropriate action it sees fit
under the circumstances and, provided, further, that if requested by the
disclosing Party, the receiving Party shall, at the disclosing Party’s cost and
expense, use all commercially reasonable efforts to seek confidential treatment
of the Confidential Information in question, to the fullest extent permitted
under Applicable Laws.

 

For purposes of this Article IX, “Confidential Information” means the BASF
Confidential Information and the AMVAC Confidential Information.

 

9.2 Exceptions. Specific Confidential Information shall not be deemed to be
within any of the Section 9.1 exceptions merely because it is embraced by
general disclosures within any such exception. In addition, any combination of
features received as specific Confidential Information shall not be deemed to be
within any of the foregoing exceptions merely because individual features are
separately within any exception but only if the combination itself, and its
principle of operation, is within any such exception. The Parties acknowledge
and agree that (i) any and all submissions to a Governmental Authority in the
Territory including, without limitation, the EPA and PMRA in connection with any
Registration and (ii) the granting of any Registration shall not be deemed
“public knowledge” within the meaning of Section 9.1(ii) or “required by law or
judicial process to be disclosed by the receiving Party” within the meaning of
Section 9.1(v).

 

Page 21 of 30



--------------------------------------------------------------------------------

9.3 Affiliates. Each Party represents and warrants that its obligations under
Sections 9.1 and 9.2 shall be binding upon each of its employees, [*] (subject
to the proviso at the end of this sentence), and Affiliates (for purposes of
this Article IX, each being a “Representative”) who have access to any
Confidential Information of the other Party and, unless each Party has done so
already, it shall do all things necessary in order to so bind each such
Representative; provided, however, that any and all disclosures to [*] by BASF
shall be for the limited purposes of BASF exercising its rights under Section
2.4(C)(iii) in [*] only. Each Party shall limit access to Confidential
Information of the other Party by such receiving Party’s Representatives on a
strict, “need-to-know” basis.

 

9.4 Publications and Presentations. Neither Party shall disclose, directly or
indirectly, to any Person (other than each Party’s respective Representatives,
attorneys, accountants, banks and other professional advisors) the existence, or
the terms and conditions. of this Agreement; provided, however, that a Party may
make such public disclosure it believes in good faith is required by Applicable
Law or any listing or trading standards concerning its or its Affiliates
publicly-traded securities (in which case the disclosing Party will advise the
other Party prior to making the disclosure). It is acknowledged that upon and
after the Effective Date, American Vanguard Corporation, AMVAC’s parent company,
will be required by Applicable Law to issue a press release and make appropriate
disclosures in its filings with the US Securities and Exchange Commission,
including the filing of this Agreement as an exhibit to its annual reports;
provided, however, that with respect to all such filings and other public
disclosures, this Agreement shall be redacted to the fullest extent permitted by
Applicable Law. All press releases will be furnished to BASF for its review and
comments prior to issuance. The Parties recognize that it may be desirable for
each of them to disclose, publish, or present publicly Confidential Information
of the other Party including, without limitation, studies and data which form a
part of the other Party’s Confidential Information. Each Party shall have the
right to disclose, publish, and publicly present Confidential Information of the
other Party provided that it receives the express, prior written permission of
such other Party to do so. All requests by one Party to the other Party
regarding the right to disclose, publish, or present publicly any Confidential
Information of such other Party shall be made in writing in accordance with the
provisions of Section 13.3.

 

9.5 Survival. Each Party agrees to limit its use and disclosure of the
Confidential Information of the other Party pursuant to the terms and conditions
of this Agreement and the Confidentiality Agreement, and with respect to any
inconsistency or ambiguity created thereby, the more stringent, in favor of
BASF, of such agreements shall control. This Article IX shall survive the early
termination or expiration of this Agreement for a period of [*] years or until
such time as [*], whichever occurs later.

 

ARTICLE X

TERM AND TERMINATION

 

10.1 Term of the Agreement.

 

A. Enforceability. Each Party agrees that this Agreement shall not be
enforceable by or against either Party until the Effective Date.

 

B. Duration. Unless earlier terminated as provided in Section 10.2, the term of
this Agreement shall commence on the Effective Date and expire [*] (the “Term”).
The “Initial Term” refers to that period commencing on the Effective Date and
expiring on the last day of the [*] Contract Year following the Contract Year
during which Commercialization occurs or [*], whichever occurs earlier, and the
“Extended Term” refers to the period commencing upon the day after the date on
which the Initial Term expires and expiring concurrently with the Term.

 

C. Notification. Not later than [*] prior to expiration of the [*], AMVAC will
notify BASF whether or not AMVAC plans to Market (as that term is defined in
Section 10.1.1(e) of Schedule 10.1) [*] (as that term is defined in [*]) as its
[*] in the Territory during the [*] (the “AMVAC Notification”); provided,
however, that if the AMVAC Notification states that AMVAC plans to Market [*] as
its [*] in the Territory during the [*] but AMVAC subsequently decides to offer
to sell, promote, sell, and/or

 

Page 22 of 30



--------------------------------------------------------------------------------

distribute any [*] (as that term is defined in [*]) in the Territory during the
[*], whether any or all of the foregoing be accomplished by AMVAC directly or
indirectly and whether the [*] is in addition to or instead of [*], AMVAC shall
notify BASF no later than [*] prior to Marketing any such [*] (a “Subsequent
AMVAC Notification”). For the period commencing [*] prior to expiration of the
[*] and for the remainder of the Term, BASF shall have the right to notify
AMVAC, upon not less than [*] prior written notice, that BASF has received a
Registration(s) for and will Market, or has granted a license to any Person who
will Market, a [*] (as that term is defined in [*]) in the Field in the
Territory during the [*] (the “BASF Notification”).

 

D. Amendments upon Commencement of the Extended Term. Until such time as BASF
provides the BASF Notification to AMVAC, and provided that the AMVAC
Notification states that AMVAC plans to Market [*] as its [*] in the Territory
during the [*] and until such time as there is a Subsequent AMVAC Notification,
if any, the Parties’ rights and obligations under this Agreement will remain in
full force and effect for the remainder of the Term without modification except
as hereinafter provided:

 

(i) [*]. Effective as of the commencement date of the [*] and notwithstanding
the provisions of Section 13.7, BASF’s obligations under [*] with respect to [*]
shall cease and no further [*] shall be due to AMVAC therefor. Accordingly, upon
expiration of the [*], the licenses in question shall be [*] and BASF shall
become a [*] thereof effective as of the commencement date of the [*] and AMVAC
shall execute promptly all such documents as are reasonably required under
Applicable Law to vest in BASF its ownership interest, rights, and title in and
to the [*].

 

(ii) Commercialization Rights. Effective as of the commencement date of the [*]
and notwithstanding the provisions of Section 13.7, Sections 2.1(B) and 4.1 will
be amended automatically as follows without the requirement of any further act
by either Party:

 

B. Commercialization. Effective for the duration of the [*] and subject to the
terms and conditions of this Agreement, BASF grants to AMVAC a (i) [*]
sublicense, without the right to grant a sublicense to any Person, under the [*]
Patent and (ii) [*] license, without the right to grant a sublicense to any
Person, to use and Cite to the BASF Know-How, Information and Data and under the
BASF Patents for the [*] purpose of AMVAC offering for sale, selling, promoting,
and distributing Products in the Field in the Territory only.

 

4.1 Commercialization Rights. Pursuant to Section 2.1(B) and subject to the
terms and conditions of this Agreement, AMVAC shall have a [*] right to offer
for sale, sell, promote, and distribute the Compound TGAI and Products in the
Field in the Territory for the duration of the [*].

 

E. Amendments as a Result of the AMVAC Notification, Subsequent AMVAC
Notification, and BASF Notification. In addition to and not in lieu of the
amendments to the Agreement described in Section 10.1(D) above: if (i) the AMVAC
Notification or a Subsequent AMVAC Notification states that AMVAC plans to
Market in the Territory during the [*], the Parties’ rights and obligations
under this Agreement as of the date of the AMVAC Notification or Subsequent
AMVAC Notification, as the case may be, will be modified by the applicable
provisions of Schedule 10.1, with such modifications being effective for the
period commencing on [*], as the case may be, and expiring concurrently with
expiration of the Term (the “[*]”); (ii) if BASF provides the BASF Notification
to AMVAC, and provided that the AMVAC Notification stated that AMVAC plans to
Market [*] in the Territory during the [*], then until such time as there is a
Subsequent AMVAC Notification, if any, the Parties’ rights and obligations under
this Agreement as of the date of the BASF Notification will remain in full force
and effect for the remainder of the Term, except as modified by the provisions
of Schedule 10.1 with such modifications being effective for the [*] (except
that if the BASF Notification is issued prior to expiration of the [*] the
Parties rights and obligations shall first be modified in accordance with the
provisions of Section 10.1(D) above); and (iii) if BASF provides the BASF
Notification to AMVAC and thereafter a Subsequent AMVAC Notification states that
AMVAC plans to Market [*] in the Territory during the [*], the Parties’ rights
and obligations under this Agreement as of the date of the Subsequent AMVAC
Notification will be modified by the applicable provisions of Schedule 10.1,
with such modifications being effective for the [*].

 

Page 23 of 30



--------------------------------------------------------------------------------

10.2 Termination.

 

A. Breach; Insolvency; Bankruptcy. In the event that either Party materially
breaches this Agreement or becomes insolvent, enters bankruptcy, receivership or
other like proceeding (voluntary or involuntary) or makes an assignment for the
benefit of creditors (such Party, a “Triggering Party” and each such event, a
“Default”) at any time during the Term, the other Party shall have the right to
terminate this Agreement (in addition to and not in lieu of any other rights or
remedies such Party may have hereunder or at law) if such Party notifies the
Triggering Party in writing of the Default in question and such Default is not
cured by the Triggering Party within [*] of its receipt of notification thereof.
For the avoidance of doubt, the Parties agree that a withdrawal of any
Registration for Compound TGAI or any Product undertaken by EPA or PMRA as a
result, directly or indirectly, of any act or omission of AMVAC (including,
without limitation, failure by AMVAC to conduct any AIRW or New Study)
constitutes a material breach of this Agreement.

 

B. Adverse Regulatory Action by any Governmental Authority; Unforeseen
Infringement; [*].

 

(i) AMVAC’s Rights. Without prejudice to any other right or remedy AMVAC may
have under this Agreement or otherwise, AMVAC shall have the right to terminate
this Agreement immediately and without penalty if:

 

(a) the EPA or PMRA withdraws all Registrations for all Products for any reason;

 

(b) Compound TGAI poses unacceptable safety risks during formulation,
transportation or other handling or to users thereof or to the environment, as
such risks are determined either by any Governmental Authority in the Territory
or by AMVAC consistent with its Responsible Care® practices; or

 

(c) any claim that the (1) export, importation, development, manufacture,
formulation, use, promotion, offer for sale, sale and/or distribution of
Compound TGAI as contemplated by the Parties in this Agreement, (2) use of any
BASF Know-How, Information and Data as contemplated by the Parties in this
Agreement, or (3) performance by AMVAC under any BASF Patent as contemplated by
the Parties in this Agreement, either independently or in combination (provided
that if in combination, the Compound TGAI, any BASF Know-How, Information and
Data, or any BASF Patent by itself), infringes or violates any patent,
trademark, trade name, trade dress, trade secret or other proprietary right of
any Person.

 

(ii) BASF’s Rights. Without prejudice to any other right or remedy BASF may have
under this Agreement or otherwise, BASF shall have the right to terminate this
Agreement immediately and without penalty if:

 

(a) any Governmental Agency which regulates the Compound takes any action that
is not based, directly or indirectly, on any act or omission of BASF, the result
of which is to prohibit or materially restrict the export, importation,
development, manufacture, formulation, use, promotion, offer for sale, sale or
distribution thereof in the Territory, [*], and/or any country wherein BASF
manufactures, or has manufactured, Compound TGAI;

 

(b) Compound TGAI poses unacceptable safety risks during manufacture,
formulation, transportation or other handling or to users thereof or to the
environment, as such risks are determined either by any Governmental Authority
or by BASF consistent with its Responsible Care® practices;

 

(c) any claim that the (1) export, importation, development, manufacture,
formulation, use, promotion, offer for sale, sale and/or distribution of
Compound TGAI contemplated by

 

Page 24 of 30



--------------------------------------------------------------------------------

the Parties in this Agreement, (2) use of any BASF Know-How, Information and
Data as contemplated by the Parties in this Agreement, or (3) performance by
AMVAC under any BASF Patent as contemplated by the Parties in this Agreement,
either independently or in combination (provided that if in combination, the
Compound TGAI, any BASF Know-How, Information and Data, or any BASF Patent by
itself), infringes or violates any patent, trademark, trade name, trade dress,
trade secret or other proprietary right of any Person; or

 

(d) BASF decides to cease all sales of Compound TGAI and products containing
either such Compound TGAI or other Compound technical form of active ingredient
as an active ingredient [*].

 

C. Mutual Agreement. If the Parties mutually agree in writing to terminate this
Agreement prior to the natural expiration thereof, the effect(s) thereof shall
be as if the Agreement expired in accordance with its terms.

 

10.3 Effects of Expiration and Termination.

 

A. Expiration. Subject to the provisions of Schedule 10.1, upon expiration of
the Term (i) AMVAC and BASF will [*] all Additional Data and Additional Initial
Registration Work Data and BASF will not be obligated to pay AMVAC any further
[*] therefor and (ii) the licenses granted to AMVAC under Section 2.1 will be
[*] and such licenses will [*].

 

B. Breach; Insolvency; Bankruptcy. In the event that this Agreement is
terminated pursuant to [*] is the Triggering Party then: (i) [*] shall assign
all of its rights and interest in and to all [*] or its designee; (ii) all
licenses granted under this Agreement by [*] shall survive; and (iii) all
licenses granted under this Agreement by [*] shall terminate concurrently with
the effective date of termination of this Agreement. In the event that this
Agreement is terminated pursuant to [*] is the Triggering Party then: (i) all
licenses granted under this Agreement by [*] shall survive provided, however,
that in the event that the license granted to [*] upon termination of this
Agreement, such license shall be amended without the need for any further action
by either Party, notwithstanding the provisions of Section 13.7, to be [*]
effective as of [*] and (ii) all licenses granted under this Agreement by [*]
shall terminate concurrently with the effective date of termination of this
Agreement except that the license granted by [*] to be mutually agreed and the
license granted under [*] shall survive.

 

C. Regulatory Action by any Governmental Authority; Unforeseen Infringement;
[*]. Subject to the provisos at the end of this sentence, if this Agreement is
terminated by [*] pursuant to [*] or by [*] pursuant to [*] all licenses granted
by one Party to the other under this Agreement shall [*] concurrently with the
effective date of termination of this Agreement; provided, however, that if this
Agreement is terminated by [*] pursuant to [*], the provisions of Article XII
shall apply if applicable and, provided, further, that if this Agreement is
terminated by [*] pursuant to [*] shall assign all of its rights and interest in
and to all [*] or its designee.

 

D. Return of Information. Upon the early termination or expiration of this
Agreement, AMVAC shall return to BASF all BASF Know-How, Information and Data;
provided, however, that if this Agreement is terminated for breach by BASF or if
the license(s) granted to AMVAC survive the expiration or termination of this
Agreement, AMVAC shall be entitled to retain for the duration of the license(s)
that survive any such termination or expiration that BASF Know-How, Information
and Data necessary to enable AMVAC to exercise the rights granted under such
license(s).

 

E. Sale of Inventory. Upon the early termination or expiration of this
Agreement, AMVAC shall have the right, at its sole discretion but in accordance
with the terms and conditions of this Agreement including, without limitation,
Section 2.1 and Article V, to sell its inventory of Compound TGAI and Products.
BASF shall have the right to purchase such inventory at [*]; provided, however,
that if BASF purchases such inventory it will not be entitled to any [*] as
provided in [*] with respect to such sale by AMVAC.

 

Page 25 of 30



--------------------------------------------------------------------------------

ARTICLE XI

FORCE MAJEURE

 

The performance of any obligation hereunder may be reduced or suspended by
either Party, in whole or in part, without liability, by promptly notifying the
other Party of the nature and estimated duration of the suspension period in the
event of: any act of God, earthquake, war, terrorism, riot, fire, explosion,
accident, flood, sabotage; lack of adequate fuel, power, raw materials, labor,
containers or transportation facilities; compliance with any Governmental
Authority, Applicable Law or national defense requirement or any event beyond
the reasonable control of the notifying Party, which event makes impracticable
performance of the obligation in question.

 

ARTICLE XII

[*] OFFER

 

If at any time during the Term BASF decides to cease [*] of Compound TGAI and
products containing either such Compound TGAI or other Compound technical form
of active ingredient as an active ingredient globally (for purposes of this
Agreement only and subject to the proviso at the end of this sentence, the
“Compound Business”) and to sell the Compound Business (subject to the proviso
at the end of this sentence, a “[*]”) and elects to [*] this Agreement pursuant
to [*], BASF shall provide written notice thereof to AMVAC (the “[*] Notice”);
provided, however, that the Parties acknowledge, understand, and agree that the
composition of assets and intangibles, if any, comprising the “Compound
Business” is at the sole and exclusive discretion of BASF and its Affiliates;
and, provided, further, that a [*] shall be deemed to mean only a [*] from the
Compound Business. BASF’s obligations under this Article XII shall only be
triggered in the event of a decision by BASF to [*] the Compound Business and,
by way of example and not limitation, such obligations shall not be triggered if
BASF decides to [*], its entire herbicide crop protection portfolio, or its
entire crop protection business. Upon receipt of the [*] Notice, AMVAC shall
have the [*], but not the obligation, to offer to purchase such Compound
Business by providing a sufficiently detailed written notice of AMVAC’s offer to
BASF in accordance with the terms and conditions of the [*] Notice. This Article
XII shall not be construed as precluding BASF from either [*] any Person’s offer
in connection with the Compound Business, a [*], or otherwise; provided,
however, that in the event that BASF receives any such offer it shall advise
AMVAC thereof and AMVAC shall have the right to submit an offer or, in the case
of a [*], a second offer. If in the reasonable opinion of BASF the [*] received
from AMVAC and any Person are equivalent in all material respects, BASF shall
[*] with AMVAC with respect to acquisition of the Compound Business.

 

ARTICLE XIII

MISCELLANEOUS

 

13.1 Applicable Laws. Each of the Parties agrees to comply with all Applicable
Laws with respect to the performance of their obligations hereunder.

 

13.2 Relationship of the Parties. During the Term, BASF and AMVAC shall act as
independent contractors and nothing herein shall be construed so as to
constitute BASF or AMVAC as being a partner, joint venturer, agent or
representative of the other for any purpose whatsoever. Neither BASF nor AMVAC
shall engage in any conduct which might create the impression or inference that
the other Party is a partner, joint venture, agent or representative thereof.
Each of BASF and AMVAC shall be solely responsible for the discharge of its
respective obligations and liabilities to Persons and shall have no right to
indemnity or contribution from the other Party in respect therefor except
insofar as expressly provided in Article VIII.

 

13.3 Notice. All notices and reports required under, and other communications
with respect to, this Agreement shall be in writing, in the English language,
and given or sent to the Party to be notified at the addresses set forth below
either personally and thereby deemed to be given on that day, or by facsimile
transmission and thereby deemed to be given on the day following or by
registered letter and thereby deemed to be given on the third day following the
day of posting.

 

Page 26 of 30



--------------------------------------------------------------------------------

If to BASF:

 

BASF Corporation

26 Davis Drive

Research Triangle Park, NC 27709-3528

Attn: Director, Global Strategic Marketing, Herbicides

Fax: 919-547-2476

 

with a copy to the following in the event of notices of material breach
including, without limitation, notices threatening termination of this
Agreement:

 

BASF Corporation

100 Campus Drive

Florham Park, New Jersey 07932

Attn: Counsel, Agricultural Products Division

Fax: 973-245-6702

 

If to AMVAC:

 

AMVAC Chemical Corporation

4694 MacArthur Court

Suite 1250

Newport Beach, CA 92660

Attn: President

Fax: (949) 260-1201

 

with a copy to the following in the event of notices of material breach
including, without limitation, notices threatening termination of this
Agreement:

 

McDermott Will & Emery LLP

18191 Von Karman Avenue, Suite 400

Irvine, CA 92612

Attn: John B. Miles, Esq.

Fax: (949) 851-9348

 

13.4 Non-Waiver. Any waiver by either Party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of that provision or of any breach of any other provision of this
Agreement. The failure of either Party to insist upon strict adherence to any
term or condition of this Agreement on one or more occasions will not be
considered a waiver or deprive that Party of the right thereafter to insist upon
strict adherence to that term or condition or any other term or condition of
this Agreement. Any waiver must be in writing and signed by the Party against
whom enforcement is sought.

 

13.5 Assignment. This Agreement shall [*] by either Party [*] of the other
Party; [*] assign this Agreement to any of its Affiliates and, subject to the
provisions of Article XII, to any successor in interest to BASF’s business which
is the subject matter of this Agreement [*]

 

13.6 Binding Effect. This Agreement shall be binding on the Parties and their
Affiliates as well as their respective successors and permitted assignees.

 

13.7 Amendment. Except as expressly provided in this Agreement, amendments to
this Agreement must be in writing, signed by both Parties and include an
affirmative statement that this Agreement is being amended thereby.

 

13.8 Severability. If any term of this Agreement shall be found to be invalid,
illegal or unenforceable, it is the intention of the Parties that the remainder
of this Agreement shall not be affected thereby;

 

Page 27 of 30



--------------------------------------------------------------------------------

provided, however, that neither Party’s rights under this Agreement have been
materially adversely affected. It is further the intention of the Parties that
in lieu of each such provision which is invalid, illegal or enforceable, there
be substituted or added as part of this Agreement a provision which shall be as
similar as possible in the economic and business objectives intended by the
Parties to such invalid, illegal or unenforceable provision, but which shall be
valid, legal and enforceable.

 

13.9 Headings. The headings contained in this Agreement are for convenience of
reference only, are not considered a part of this Agreement and shall in no way
affect or alter the meaning or effect of any of the provisions of this
Agreement.

 

13.10 Counterparts. This Agreement may be executed simultaneously in one (1) or
more counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same instrument.

 

13.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of [*] without regard to its conflict of laws rules or
principles.

 

13.12 Entire Agreement. No term, condition or other provision set forth in the
LOI or the Confidentiality Agreement, or in any attachment, addendum or schedule
to this Agreement, shall supersede any term, condition or other provision of
Articles I through XIII of this Agreement and, with respect to any inconsistency
or ambiguity created thereby, Articles I through XIII of this Agreement shall
control. This Agreement, together with Schedules [*] sets forth the entire
agreement and understanding between the Parties with respect to the subject
matter hereof and hereby supersedes all prior discussions, negotiations and
agreements, whether oral or written, among them with respect to the same
including, without limitation, the LOI and the Confidentiality Agreement. In
accordance with the provisions of [*] of the LOI, the Parties agree that the LOI
and therefore the [*] expire as of the Effective Date.

 

13.13 Prevailing Language. This English version of this Agreement, regardless of
whether a translation in any other language is or shall be made, shall be the
only authentic one.

 

IN WITNESS WHEREOF, the Parties hereby have caused this Agreement to be signed
by their duly authorized officers on the dates set forth below.

 

BASF AKTIENGESELLSCHAFT   AMVAC CHEMICAL CORPORATION

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

     

Name:

 

Glen Johnson

Title:

     

Title:

   

Date:

     

Date:

   

 

BASF AKTIENGESELLSCHAFT

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Date:

   

 

Page 28 of 30



--------------------------------------------------------------------------------

SCHEDULE 1.1

 

DATA DEPRECIATION FORMULA

 

[*]

 

DATA COMPENSATION FORMULA

 

[*]



--------------------------------------------------------------------------------

SCHEDULE 1.2

ADDITIONAL DEVELOPMENT WORK

 

See AMVAC’S Microsoft Excel file “[*]”, updated [*], incorporated herein by this
reference1

--------------------------------------------------------------------------------

1 The Excel spreadsheet has been omitted.



--------------------------------------------------------------------------------

SCHEDULE 1.10

BASF KNOW-HOW, INFORMATION AND DATA

 

See that BASF formulation know-how and information with respect to Compound
TGAI, any BASF Product, and/or the Solo Product, other than BASF Study Data,
contained on the [*], incorporated herein by this reference



--------------------------------------------------------------------------------

SCHEDULE 1.11

BASF PATENTS

 

US [*]

CA [*]

 

US Ser. No. [*]

CA [*]

 

US [*]

US Ser. No. [*]

CA [*]

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.13

BASF STUDY DATA

 

See Schedule [*] of the LOI, incorporated herein by this reference



--------------------------------------------------------------------------------

SCHEDULE 1.16

COMPOUND CHEMICAL NAME AND STRUCTURAL FORMULA

 

[*]



--------------------------------------------------------------------------------

SCHEDULE 1.44

SPECIFICATIONS

 

Compound TGAI specifications to be provided by BASF with each delivery to AMVAC
thereof

 

Solo Product specifications to be provided by BASF with each delivery to AMVAC
thereof



--------------------------------------------------------------------------------

SCHEDULE 2.7

BASF EMPLOYEES WHO WILL PROVIDE ASSISTANCE TO AMVAC

 

From BASF: [*]

 

From BASF Corporation: [*]

 

From BASF Canada: [*]

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.6(A)

SHARED GROSS PROFIT FOR [*] PRODUCTS FORMULA*

 

[*]



--------------------------------------------------------------------------------

SCHEDULE 5.11(A)

METHODS OF ANALYSIS

 

Methods of Analysis to be provided by BASF to AMVAC prior to initial delivery of
Compound TGAI thereto



--------------------------------------------------------------------------------

SCHEDULE 10.1

TERMS AND CONDITIONS DURING THE [*]

 

This Schedule 10.1 sets forth certain rights and obligations of the Parties
during the [*]. For the avoidance of doubt, unless expressly stated otherwise in
this Schedule 10.1, all rights and obligations of the Parties remain in full
force and effect for the duration of the Term.

 

10.1.1 Definitions. For purposes of this Schedule 10.1, the following
capitalized terms shall have the following meanings:

 

a. “Compound Product” means any [*] which (i) is packaged as and offered for
sale and sold in either a [*], (ii) for the US, has at least [*] of Compound
TGAI [*] use rate or such lower use rate to which BASF consents in writing, and
(iii) for Canada, has at least [*] of Compound TGAI [*] use rate or such lower
use rate to which BASF consents in writing.

 

b. “[*] Herbicide” means any [*] herbicide formulation other than any [*].

 

c. “Different Product” means any [*] that is either (i) a [*] type, as such
formulation types are defined by CropLife International in its codes for
technical and formulated pesticides as published in the Manual on Development
and Use of FAO and WHO Specifications for Pesticides, First Edition, prepared by
the FAO/WHO Joint Meeting on Pesticide Specifications (JMPS), Rome, 2002 (see
pages 235-239), such pages attached hereto as Exhibit A, from any [*] Marketed
by AMVAC or (ii) is the [*] type as any [*] Marketed by AMVAC but uses a [*]
variation in the concentration of [*] active ingredients in the [*] in question.

 

d. “Formulated Product” means any [*] formulation which contains Compound TGAI
as an [*] ingredient.

 

e. “Market” means to, directly or indirectly, offer for sale, sell, promote, and
distribute .

 

f. “[*] Product” means any [*] that is the [*] formulation type as any [*]
Marketed by AMVAC but uses [*] variation in the concentration of [*] active
ingredients in the [*] in question.

 

10.1.2 AMVAC Markets [*] but no [*] and BASF or a Person licensed by BASF
Markets only [*].

 

a. If AMVAC notifies BASF that AMVAC will Market [*] but no [*] in the Field in
the Territory during the [*] and if BASF provides a BASF Notification to AMVAC
and thereafter BASF Markets [*], then the provisions set forth in Sections
10.1.2(b) and (c) below will become effective, notwithstanding the provisions of
Section 13.7 of the Agreement, for the duration of the [*].

 

b. Section 5.6(A) of the Agreement will be amended automatically without the
requirement of any further act by either Party as follows:

 

A. [*] Products. In consideration for the licenses granted in Section 2.1 to
AMVAC with respect to [*] Products, for the Contract Year during which AMVAC
receives the BASF Notification and each [*] Contract Year during which any [*]
Product is sold by AMVAC, BASF shall receive a [*] of the Shared Gross Profit
for [*] Products. No later than [*] of the Contract Year during which AMVAC
receives the BASF Notification and each [*] Contract Year, AMVAC shall prepare
and provide to BASF an interim report which reasonably estimates the expected
Shared Gross Profit for [*] Products for the then-current Contract Year. AMVAC
shall reconcile the Shared Gross Profit for [*] Products for the Contract Year
in question and remit to BASF [*] via wire transfer to an account specified by
BASF no later than [*] of the Contract Year during which the sales of the [*]
Products leading to the Shared Gross Profit for [*] Products in question were
made, such earnings to be determined by AMVAC in accordance with generally
accepted accounting principles for the US. For purposes of this Agreement,
“Shared Gross Profit for [*] Products” for any given Contract Year means [*].



--------------------------------------------------------------------------------

B. [*] Products. In consideration for the licenses granted in Section 2.1 to
AMVAC with respect to [*] Products, for the Contract Year during which AMVAC
receives the BASF Notification and each [*] Contract Year during which any [*]
Product is sold by AMVAC, it shall pay to BASF (i) a royalty in an amount equal
to [*] contained, in the aggregate, in the [*] Products sold by AMVAC in the US
during the Contract Year in question (the “US Royalty”) and (ii) a royalty in an
amount equal to [*] contained, in the aggregate, in the [*] Products sold by
AMVAC in Canada during the Contract Year in question (the “Canadian Royalty”
and, together with the US Royalty, the “[*] Products Royalty”). No later than
each [*] of the Contract Year during which AMVAC receives the BASF Notification
and each [*] Contract Year, AMVAC shall prepare and provide to BASF an interim
report which reasonably estimates the expected [*] Products Royalty for the
then-current Contract Year. AMVAC shall reconcile the [*] Products Royalty for
the Contract Year in question and remit to BASF payment therefor in [*] via wire
transfer to an account specified by BASF no later than [*] of the Contract Year
during which the sales of the [*] Products leading to the [*] Products Royalty
payment in question were made, such earnings to be determined by AMVAC in
accordance with generally accepted accounting principles for the US.

 

c. In consideration of the licenses granted to BASF pursuant to Sections
2.4(C)(i) and (ii) of the Agreement with respect to New Study Data, BASF’s
obligations under Section 2.4(C)(iv) of the Agreement shall cease effective on
the date of the BASF Notification and BASF shall compensate AMVAC in accordance
with the provisions of the Data Compensation Formula covering the circumstances
described in Section 10.1.2(a) above.

 

10.1.3 AMVAC Markets [*] but no [*] and BASF or a Person licensed by BASF
Markets any [*].

 

a. If AMVAC notifies BASF that AMVAC will Market [*] but no [*] in the Field in
the Territory during the [*] and if BASF provides a BASF Notification to AMVAC
and thereafter BASF Markets any [*], then the provisions set forth in Sections
10.1.3(b), (c), and (d) below will become effective, notwithstanding the
provisions of Section 13.7 of the Agreement, for the duration of the [*].

 

b. Sections 5.5(B) and (C) of the Agreement will be amended automatically
without the requirement of any further act by either Party as follows:

 

B. [*] Contract Years Following the Contract Year During Which Commercialization
Occurs When AMVAC’s Orders Equal or Exceed the Minimum Volume. For purposes of
this Section 5.5(B) and Section 5.5(C), “Minimum Volume” means [*] of one
hundred percent (100%) Compound TGAI. Provided that in the [*] Contract Year
following the Contract Year during which Commercialization occurs AMVAC orders
an amount of Compound TGAI which is equal to or exceeds the Minimum Volume, the
Compound Price shall be equal to [*].

 

C. [*] Contract Years Following the Contract Year During Which Commercialization
Occurs When AMVAC Orders Less than the Minimum Volume. If in the [*] Contract
Year following the Contract Year during which Commercialization occurs AMVAC
orders an amount of Compound TGAI which is less than the Minimum Volume, the
Compound Price for such year shall be equal to [*].

 

c. [*] of the Agreement, all references to the [*] in the Agreement including,
without limitation, [*] thereof, and [*] of the Agreement will be deleted in
their entirety without the requirement of any further act by either Party.
Accordingly, BASF will not be entitled to any [*] for the duration of the [*].

 

d. In consideration of the licenses granted to BASF pursuant to Sections
2.4(C)(i) and (ii) of the Agreement with respect to New Study Data, BASF’s
obligations under Section 2.4(C)(iv) of the Agreement shall cease effective on
the date of the BASF Notification and BASF shall compensate AMVAC in accordance
with the provisions of the Data Compensation Formula covering the circumstances
described in Section 10.1.3(a) above.



--------------------------------------------------------------------------------

10.1.4 AMVAC Markets [*] in addition to any [*] and BASF or a Person licensed by
BASF Markets [*].

 

a. If AMVAC notifies BASF that AMVAC will Market [*] in addition to or instead
of any [*] in the Field in the Territory during the [*] and if BASF provides a
BASF Notification to AMVAC and thereafter BASF Markets [*], then the provisions
set forth in Sections 10.1.4(b) and (c) below will become effective,
notwithstanding the provisions of Section 13.7 of the Agreement, for the
duration of the [*].

 

b. [*] of the Agreement, all references to the [*] in the Agreement including,
without limitation, [*] thereof, and [*] of the Agreement will be deleted in
their entirety without the requirement of any further act by either Party.
Accordingly, BASF will not be entitled to any [*] for the duration of the [*].

 

c. In consideration of the licenses granted to BASF pursuant to Sections
2.4(C)(i) and (ii) of the Agreement with respect to New Study Data, BASF’s
obligations under Section 2.4(C)(iv) of the Agreement shall cease effective on
the date of the BASF Notification and BASF shall compensate AMVAC in accordance
with the provisions of the Data Compensation Formula covering the circumstances
described in Section 10.1.4(a) above.

 

10.1.5 AMVAC Markets [*] in addition to [*] and BASF or a Person licensed by
BASF Markets [*].

 

a. If AMVAC notifies BASF that AMVAC will Market [*] in addition to or instead
of [*] in the Field in the Territory during the [*] and if BASF provides a BASF
Notification to AMVAC and thereafter BASF Markets [*], then the provisions set
forth in Section 10.1.5(b) below will become effective, notwithstanding the
provisions of Section 13.7 of the Agreement, for the duration of the [*].

 

b. In consideration of the licenses granted to BASF pursuant to [*] of the
Agreement with respect to [*], BASF agrees to pay to AMVAC as follows:

 

(1) Subject to the provisions of clause (2) immediately below, BASF’s
obligations under [*] of the Agreement for [*] shall cease effective on the date
of the BASF Notification and no further [*] to AMVAC therefor. Accordingly, the
licenses in question shall then be [*] and BASF would become a [*] effective as
of the date of the BASF Notification and such [*] shall become [*]. AMVAC shall
execute promptly all such documents as are reasonably required under Applicable
Law to vest in BASF [*].

 

(2) If under the circumstances described in Section 10.1.5(a) above BASF has
granted any Person a license to Market [*] in the Field in the Territory, then
BASF’s obligations under [*] of the Agreement shall cease effective on the date
of the BASF Notification and BASF shall compensate AMVAC for [*] in accordance
with the provisions of the [*] covering the circumstances described in Section
10.1.5(a) above.



--------------------------------------------------------------------------------

EXHIBIT A

TO SCHEDULE 10.1

 

Pages 235-239 of Manual on Development and Use of FAO and WHO Specifications for
Pesticides,

First Edition, prepared by the FAO/WHO Joint Meeting on Pesticide Specifications
(JMPS), Rome, 2002